--------------------------------------------------------------------------------

Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT
 
THIS AGREEMENT made the 24th day of March, 2011
 
BETWEEN:
 
AMAROK RESOURCES INC., a corporation duly incorporated under and governed by the
laws of Nevada and having its head office in Rancho Santa Margarita, in the
State of California (hereafter referred to as the "Purchaser")
 
– and –
 
WARRIOR VENTURES INC., a corporation duly incorporated under and governed by the
laws of Alberta and having its head office in the City of Airdrie, in the
Province of Alberta (hereafter referred to as "Vendor")
 
 
WHEREAS on January 12, 2011, the Purchaser and the Vendor signed a letter of
intent with respect to the purchase by the Purchaser of certain mineral
exploration properties from the Vendor;
 
AND WHEREAS one of the conditions of the Transaction contemplated by the letter
of intent was the execution of a definitive agreement between the Purchaser and
the Vendor to give effect to the Transaction;
 
NOW THEREFORE IN CONSIDERATION OF the mutual covenants hereinafter contained and
other good and valuable consideration (the receipt and adequacy whereof is
hereby acknowledged), the parties hereto agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:
 
 
(a)
"43-101 Report" means the NI 43-101 – Standards of Disclosure for Mineral
Projects compliant evaluation prepared by GeoVector Management Inc. in respect
of the McNeil Property, dated November 23, 2009, a copy of which is attached
hereto as Schedule B;

 
 
(b)
"Act" means the Business Corporations Act (Alberta) as the same has been and may
hereafter from time to time be amended;

 
 
(c)
"affiliates" has the meaning set forth in the Act;

 
 
(d)
"Agreement", "this Agreement", "herein", "hereto", and "hereof" and similar
expressions refer to this Agreement, as the same may be amended or supplemented
from time to time and which supersedes the letter of intent dated January 12,
2011 between Amarok Resources Inc. and Warrior Ventures Inc.;

 
 
 
 

--------------------------------------------------------------------------------

 
- 2 -
 
 
 
(e)
"Business Day" means any day excepting a Saturday, Sunday or statutory holiday
in Calgary, Alberta;

 
 
(f)
"Closing" has the meaning ascribed thereto in Article 3 of this Agreement;

 
 
(g)
"Closing Date" means 14 days following execution of this Agreement, or such
other date as is mutually agreed upon by the parties for the closing of the
Transaction provided that the Closing Date will not be a date that is later than
April 20, 2011, unless agreed in writing by the parties hereto;

 
 
(h)
"Encumbrance" means, whether or not registered or registrable or recorded or
recordable, and regardless of how created or arising:

 
 
(i)
a royalty, mortgage, assignment of rent, lien, encumbrance, adverse claim,
charge, execution, restriction, title defect, security interest, hypothec or
pledge, whether fixed or floating, against assets or property (whether real,
personal, mixed, tangible or intangible), hire-purchase agreement, conditional
sales contract, title retention agreement, equipment trust or financing lease,
and a subordination to any right or claim of others in respect thereof;

 
 
(ii)
a claim, interest, or estate against or in assets or property (whether real,
personal, mixed, tangible or intangible), including, without limitation, an
easement, right-of-way, servitude or other similar right in property granted to
or reserved or taken by any Person;

 
 
(iii)
an option or other right to acquire, or to acquire any interest in, any assets
or property (whether real, personal, mixed, tangible or intangible);

 
 
(iv)
any environmental hazard;

 
 
(v)
any other encumbrance of whatsoever nature and kind against assets or property
(whether real, personal, mixed, tangible or intangible); and

 
 
(vi)
any agreement to create, or right capable of becoming, any of the foregoing;

 
 
(i)
"OTCBB" means the Over the Counter Bulletin Board;

 
 
(j)
"OTCBB Policies" means the rules and policies of the OTCBB, as amended from time
to time;

 
 
(k)
"Person" means an individual, company, corporation, body corporate, partnership,
joint venture, society, association, trust or unincorporated organization, or
any trustee, executor, administrator, or other legal representative;

 
 
(l)
"Properties" means all of the interests whatsoever of the Vendor in the McNeil
Property consisting of 20 claims totalling 256 claim units in McNeil and
Robertson townships in the Larder Lake Mining Division in the province of
Ontario, summarized in Schedule A and described more fully in the 43-101 Report
prepared for the Vendor, including without limitation, mining claims, patented
lands (including leasehold patents

 
 
 
 

--------------------------------------------------------------------------------

 
- 3 -
 
 

 
 
and freehold patents), mining leases, mining rights and surface rights held by
or in trust for the Vendor (whether such rights are vested in the Vendor or only
represent a right to acquire a vested interest therein) in lands used or
intended to be used for mining purposes, together with all other property
interests in such properties, together with all buildings, fixtures and
improvements and other assets located on such properties;

 
 
(m)
"Purchase Price" has the meaning ascribed thereto in Section 2.2 of this
Agreement;

 
 
(n)
"Purchaser" means Amarok Resources Inc.;

 
 
(o)
"Purchaser Share" means a common share in the capital of the Purchaser;

 
 
(p)
"Purchaser's Solicitors" means Borden Ladner Gervais LLP;

 
 
(q)
"Securities Laws" means any applicable Canadian provincial securities laws,
United States securities laws, the "blue sky" or securities laws of the states
of the United States, and any other applicable law, and any rules and
regulations thereunder;

 
 
(r)
"Transaction" means the purchase and sale of the Properties and all related
transactions as contemplated by and described in this Agreement;

 
 
(s)
"Vendor" means Warrior Ventures Inc.; and

 
 
(t)
"Vendor's Solicitors" means Macleod Dixon LLP.

 
1.2
Singular, Plural, etc.

 
Words importing the singular number include the plural and vice versa and words
importing gender include the masculine, feminine and neuter genders.
 
1.3
Deemed Currency

 
In the absence of a specific designation of any currency, any undescribed dollar
amount herein will be deemed to refer to Canadian dollars.
 
1.4
Organization and Headings

 
The division of this Agreement into Articles and Sections, the provision of a
table of contents hereto, and the insertion of recitals and headings herein are
for convenience of reference only and will not affect the construction or
interpretation of this Agreement and, unless otherwise stated, all references in
this Agreement or in the Schedules to Articles, Sections and Schedules refer to
Articles, Sections and Schedules of and to this Agreement or of the Schedules in
which such reference is made.
 
1.5
Date for any Action

 
In the event that any date on which any action is required to be taken hereunder
by any of the parties hereunder is not a Business Day, such action will be
required to be taken on the next succeeding day which is a Business Day.
 
 
 
 

--------------------------------------------------------------------------------

 
- 4 -
 
 
1.6
Governing Law

 
This Agreement will be governed by and interpreted in accordance with the laws
of the Province of Alberta and the federal laws of Canada applicable therein.
 
1.7
Attornment

 
The parties hereby irrevocably and unconditionally consent to and submit to the
courts of the Province of Alberta for any actions, suits or proceedings arising
out of or relating to this Agreement or the matters contemplated hereby (and
agree not to commence any action, suit or proceeding relating thereto except in
such courts) and further agree that service of any process, summons, notice or
document by single registered mail to the addresses of the parties set forth in
this Agreement will be effective service of process for any action, suit or
proceeding brought against either party in such court.
 
1.8
Knowledge

 
Where a representation or warranty is made in this Agreement on the basis of the
knowledge or awareness of a party, such knowledge or awareness consists only of
the actual knowledge or awareness, after due enquiry, as of the date of this
Agreement, of the senior executive officers of that party.
 
1.9
Incorporation of Schedules

 
Schedules A and B attached hereto, for all purposes hereof, form an integral
part of this Agreement.
 
ARTICLE 2
PURCHASE OF THE PROPERTIES
 
2.1
Purchase and Sale

 
Based on the representations and warranties contained in this Agreement, the
Vendor agrees to sell, assign, and transfer to the Purchaser and the Purchaser
agrees to purchase from the Vendor the Vendor's 100% interest in the Properties
including all property payments received or receivable by the Vendor in
connection with the Properties, effective as of and from the Closing Date, free
and clear of all Encumbrances, for the price and in accordance with and subject
to the terms and conditions set forth in this Agreement.
 
2.2
Purchase Price

 
 
(a)
Purchaser will purchase the Properties from the Vendor for consideration
consisting of one million four hundred thousand (1,400,000) Purchaser Shares
(the "Purchase Price") at a deemed price of $0.33 per Purchaser Share, payable
and delivered on the Closing Date to the Vendor; and

 
 
(b)
Purchaser shall provide an option to Vendor to purchase up to an additional
1,400,000 Purchaser Shares (the "Option") at a price of $1.00 per Purchaser
Share (the "Option Shares") until October 1, 2011.  Any portion of the Option
remaining unexercised as of September 1, 2011 may be exercised at a price of
$1.25 per Purchaser Share until March 31, 2012, after which the Option shall
automatically terminate;

 
 
 
 

--------------------------------------------------------------------------------

 
- 5 -
 
 
2.3
Liabilities and Obligations

 
 
(a)
On the Closing Date and effective as at and from the Closing Date, the Purchaser
will assume, fulfil and perform all liabilities with respect to the Properties;
the Purchaser assumes no obligations with respect to any costs, including
reclamation costs, or reclamation/obligations incurred in respect of the
Properties up until the Closing Date; and

 
 
(b)
The Purchaser does not agree to accept or assume, and shall not by this
Agreement be deemed to have accepted or assumed, any obligation or
responsibility for the payment of any debt, obligation, liability, claim or
demand, absolute or contingent of whatsoever nature of or against the Vendor,
except for payment of the Purchase Price and as other specifically set forth
herein.

 
2.4
Transaction Expenses

 
Each of the parties to this Agreement will bear all costs and expenses incurred
by such party in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated by this Agreement.  All costs and
expenses related to satisfying any condition or fulfilling any covenant
contained in this Agreement will be borne by the party whose responsibility it
is to satisfy the outstanding condition or fulfil the covenant in question.
 
2.5
Non-Solicitation

 
Neither the Purchaser nor the Vendor shall solicit (i) in the case of the
Purchaser, any offers to purchase its shares or assets, (ii) in the case of the
Vendor, any offers to purchase the Properties, and neither the Purchaser nor the
Vendor will initiate or encourage any discussions or negotiations with any third
party with respect to such transactions, respectively, or similar transactions
during the period commencing on the date hereof and ending on the earlier of the
Closing Date and the termination of this Agreement.  In the event either of the
Purchaser or the Vendor being approached in respect of any such transaction,
respectively, it shall immediately notify the other party.
 
2.6
Confidentiality and Publicity

 
 
(a)
Unless and until the transactions contemplated in this Agreement have been
completed, or this Agreement has been terminated, except with the prior written
consent of the other party, each of the parties hereto and their respective
employees, officers, directors, shareholders, agents, advisors and other
representatives will hold all information received from the other party in
strictest confidence, except such information and documents available to the
public or as are required to be disclosed by Securities Laws or other applicable
law;

 
 
(b)
All such information in written form and documents will be returned to the party
originally delivering them in the event that the transactions provided for in
this Agreement are not consummated; and

 
 
(c)
The Vendor will advise, consult and cooperate with the Purchaser prior to
issuing, or permitting any of its subsidiaries, directors, officers, employees
or agents to issue any press release or other written statement to the public
with respect to this Agreement or the transactions contemplated hereby.  The
Vendor will not issue any such press release or make any such public statement
prior to such consultation, except as may be required by applicable law and only
after using its reasonable commercial best efforts to consult the Purchaser
taking into account the time constraints to which it is subject as a result of
such law.

 
 
 
 
 

--------------------------------------------------------------------------------

 
- 6 -
 
 
ARTICLE 3
CLOSING
 
3.1
Closing

 
 
(a)
The closing of the Transaction (the "Closing") will take place on the Closing
Date at the offices of the Purchaser's Solicitors, at 1900, 520 3rd Avenue SW,
Calgary Alberta, T2P OR3 such other time or place upon which the parties may
mutually agree.

 
 
(b)
On the Closing Date, upon the fulfillment of all the conditions set out in
Article 9, which have not been waived in writing by the Purchaser or the Vendor
as the case may be:

 
 
(i)
the Vendor shall deliver to the Purchaser:

 
 
(1)
the transfer and assignment of the Properties to the Purchaser, in a form
satisfactory to the Purchaser;

 
 
(2)
copies of all technical data and all other documents in Vendor's possession
pertaining to the Properties, including but not limited to title documents,
geological maps, drill data, assay results and all internal reports, memos,
website and all online information and materials;

 
 
(3)
the 43-101 Report;

 
 
(4)
the officer's certificate referred to in Article 9; and

 
 
(5)
evidence satisfactory to the Purchaser and its legal counsel of the completion
of all corporate proceedings of the Vendor and other matters which, in the
reasonable opinion of the Purchaser are necessary or desirable in connection
with the completion of the Transaction.

 
 
(ii)
the Purchaser shall deliver to the Vendor:

 
 
(1)
the Purchaser Shares registered in the name of the Vendor;

 
 
(2)
the officer's certificate referred to in Article 9;

 
 
(3)
a certificate for the Option; and

 
 
(4)
evidence satisfactory to the Vendor and its legal counsel of the completion of
all corporate proceedings of the Purchaser and other matters which, in the
reasonable opinion of the Vendor are necessary or desirable in connection with
the completion of the Transaction.

 
 
 
 

--------------------------------------------------------------------------------

 
- 7 -
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
As of the date hereof, the Purchaser hereby represents and warrants to the
Vendor as follows, and acknowledges that the Vendor is relying upon these
representations and warranties in connection with the entering into of this
Agreement:
 
4.1
Organization and Qualification

 
The Purchaser:
 
 
(a)
is a corporation duly incorporated and organized and validly existing under the
laws of Nevada and has the requisite corporate power and authority to carry on
its business as it is now being conducted;

 
 
(b)
the shares of the Purchaser are currently quoted for trading on the OTCBB; and

 
 
(c)
to the Purchaser's knowledge, has conducted and is conducting its business in
compliance with all material applicable laws, rules, regulations, tariffs,
orders, and directives of each jurisdiction in which it carries on business.

 
4.2
Authority Relative to this Agreement

 
 
(a)
The Purchaser has the requisite corporate authority to enter into this Agreement
and to carry out its obligations hereunder.  The execution and delivery of this
Agreement and the consummation by the Purchaser of the Transaction will, by the
Closing Date, have been duly authorized by the board of directors of the
Purchaser and no other corporate proceedings on its part are or will be
necessary to authorize this Agreement and the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Purchaser
and constitutes a legal, valid and binding obligation of the Purchaser
enforceable against it in accordance with its terms.

 
4.3
No Violations

 
 
(a)
Neither the execution and delivery of this Agreement by the Purchaser, the
consummation by it of the transactions contemplated hereby, nor compliance by it
with any of the provisions hereof will violate, conflict with, or result in
breach of any provision of any terms, provisions or conditions of, or constitute
default under, the constating documents of the Purchaser or any other instrument
to which the Purchaser is a party or is bound or any judgment, order or
regulation of any court or administrative body by which the Purchaser is bound,
or, to its knowledge, of any law or regulation applicable to the Purchaser.

 
 
(b)
Other than in connection with, or in compliance with, the provisions of
Securities Laws and OTCBB Policies:

 
 
(i)
there is no legal impediment to the Purchaser's consummation of the Transaction;
and

 
 
 
 

--------------------------------------------------------------------------------

 
- 8 -
 
 
 
(ii)
no filing or registration with, or authorization, consent or approval of, any
domestic or foreign public body or authority is necessary by the Purchaser in
connection with the Transaction, except for such filings or registrations which,
if not made, or for such authorizations, consents or approvals, which, if not
received, would not have a material adverse effect on the ability of the
Purchaser to consummate the transactions contemplated hereby.

 
4.4
GST Registration

 
Purchaser represents and warrants to the Vendor that it is now, or will be at
Closing registered under Subdivision (d) of Division V of Part IX of the Excise
Tax Act.  Vendor and Purchaser will make a joint election under section 167 of
the Excise Tax Act so that the GST will not be payable on the transfer of the
Properties.  Both the Vendor and the Purchaser will execute the GST 44 “Election
Concerning the Acquisition of a Business or Part of a Business” for Closing to
effect that election.  Purchaser will file that form with its GST return for the
reporting period in which Closing occurs.  Purchaser will provide Vendor with
such supporting documentation as Vendor may reasonably request in order to
confirm that such election has been made and properly filed.
 
4.5
General Purchaser Representations

 
 
(a)
Purchaser has, or will have prior to the Closing Date, reserved and allotted to
Vendor 1,400,000 Purchaser Shares and, when issued, such Purchaser Shares will
be validly issued as fully paid and non-assessable;

 
 
(b)
The Purchaser is not a party to any legal proceedings and to the Purchaser's
knowledge, there is no basis for any and there are no actions or proceedings
outstanding or to the Purchaser's knowledge, pending or threatened against or
affecting the Purchaser before or by any court or governmental authority,
commission or agency.

 
 
(c)
The Purchaser has not received notice of any material violation of or
investigation relating to any federal, provincial or local environmental or
pollution law, regulation or ordinance with respect to the assets, business or
operations of the Purchaser.

 
ARTICLE 5
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE VENDOR
 
As of the date hereof, the Vendor hereby represents, warrants and acknowledges
to the Purchaser as follows and acknowledges that the Purchaser is relying upon
these representations, warranties and acknowledgements in connection with the
entering into of this Agreement:
 
5.1
Organization and Qualification

 
The Vendor:
 
 
(a)
is a corporation duly incorporated and validly existing under the laws of
Alberta and has the requisite corporate power and authority to carry on its
business in relation to the Properties as it is now being conducted.  Vendor is
duly registered to do business in relation to the Properties and is in good
standing in each jurisdiction in which the character of the Properties, owned or
leased, or the nature of its activities in relation to the Properties, makes
such registration necessary, except where the failure to be so registered or in
good standing would not have a material adverse effect on the Properties; and

 
 
 
 

--------------------------------------------------------------------------------

 
- 9 -
 
 
 
(b)
to the Vendor's knowledge, has conducted and is conducting its business in
relation to the Properties in compliance with all applicable laws, rules,
regulations, tariffs, orders, and directives of each jurisdiction where the
Properties are located.

 
5.2
Authority Relative to this Agreement

 
The Vendor has the requisite corporate authority to enter into this Agreement
and to carry out its obligations hereunder.  The execution and delivery of this
Agreement and the consummation by the Vendor of the Transaction will, by the
Closing Date, have been duly authorized by the board of directors of the Vendor
and no other corporate proceedings on its part will, by the Closing Date, be
necessary to authorize this Agreement and the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Vendor and
constitutes a legal, valid and binding obligation of the Vendor enforceable
against it in accordance with its terms.
 
5.3
The Properties

 
 
(a)
The Vendor is the 100% legal and beneficial owner of, and has good and
marketable title to, all of the Properties described in Schedule A hereto, such
Properties are free and clear of all Encumbrances, the Vendor is not aware of
any claim or the basis for any claim that would adversely affect the right of
Vendor to use, transfer, or otherwise exploit its interest in the Properties.

 
 
(b)
All of the agreements and other documents and instruments pursuant to which the
Vendor holds the Properties are valid and subsisting agreements, documents or
instruments in full force and effect, enforceable in accordance with the terms
thereof, and the Vendor is not in default of any of the material provisions of
any such agreements, documents, or instruments, nor has any such default been
alleged.

 
 
(c)
To the Vendor's knowledge, the Properties have been properly located, recorded
and granted in compliance with the laws of the jurisdictions in which the
Properties are located, and are accurately described in Schedule A.

 
 
(d)
There is no suit, action, litigation, arbitration or governmental proceeding,
including appeals and applications for review, in progress or, to the Vendor's
knowledge, threatened against or related to the Properties.

 
 
(e)
All information, records and data furnished to the Purchaser, its
representatives and legal counsel pursuant to this Agreement are, to the
Vendor's knowledge, accurate in all material respects.

 
 
(f)
In respect of the Properties:

 
 
(i)
all mining claims comprising the Properties are in all respects valid and
subsisting;

 
 
(ii)
all requirements and procedures to maintain the validity of each of the mining
claims comprising part of the Properties have in all respects been properly and
timely observed and followed, and all conditions and obligations necessary to
keep them in full force and effect have in all respects been fully satisfied and
performed;

 
 
 
 

--------------------------------------------------------------------------------

 
- 10 -
 
 
 
(iii)
the Vendor has not received any notice of default or delinquency under any of
the mining claims comprising part of the Properties which has not been cured or
which is outstanding and uncured as of the date hereof;

 
 
(iv)
the Vendor has complied in all respects with all conditions required of it
necessary to keep the mining claims comprising part of the Properties in full
force and effect;

 
 
(v)
all rentals, production royalties, advance royalties and other payments due
under the mining claims comprising part of the Properties have in all respects
been properly paid to the persons entitled to receive such payment;

 
 
(vi)
all of the Properties have been operated and maintained in conformance with all
applicable laws, rules, regulations and orders of all governmental authorities
having jurisdiction and are in all respects subject to no penalties on account
of past operation and maintenance;

 
 
(vii)
none of the Properties, or the occupancy or operation of any of such properties,
is in violation of any federal, provincial, foreign, state or municipal building
or zoning law, ordinance, code or regulation applicable to such properties or
their owner;

 
 
(viii)
no notice from any governmental body or other authority has been served upon the
Vendor or, to the best of the Vendor's knowledge, upon any other person or upon
any real property used in the operations of the Properties claiming any
violation of any such building or zoning law, ordinance, code or regulation or
requiring or calling attention to the need for any work, repairs, construction,
alterations or installation on or in connection with said Properties; and

 
 
(ix)
no condemnation or eminent domain proceedings have been initiated which relate
to any of the Properties and no such proceedings are threatened or have been
filed by any government authority have jurisdiction with respect thereto.

 
 
(g)
Subject to the covenants, conditions and stipulations in any agreements
pertaining to the Properties and on the lessee's or holder's part thereunder to
be paid, performed and observed, the Purchaser may (upon Closing) enter into and
upon, hold and enjoy the Properties for the residue of their respective terms
and all renewals or extensions thereof for the Purchaser's own use and benefit
without any lawful interruption of or by the Vendor or any other person
whomsoever claiming or to claim by, through or under the Vendor and the Vendor
bind themselves to warrant and defend all and singular the Properties against
all persons whosoever claiming or to claim the same or any part hereof or any
interest therein by, through or under the Vendor.

 
 
(h)
To the best of the Vendor's knowledge, the Properties are in compliance, and as
of the closing will be in compliance, in all material respects with all
applicable laws, regulations, orders, judgments and decrees, including without
limitation, all applicable federal, provincial, municipal and other
environmental legislation or regulations and is in material compliance with and
has obtained all necessary environmental orders, permits, certificates,
approvals, directions, instructions, consents and other requirements applicable
to the Properties by or from any governmental authority.  None of the Properties
are subject to any enforcement

 
 
 
 

--------------------------------------------------------------------------------

 
- 11 -
 
 

 
 
proceedings under any federal, provincial or local environmental law, regulation
or ordinance.  The Properties have been operated and all material environmental
contaminants used on or in connection with the Properties have been used in
substantial compliance with applicable environmental, health or safety laws,
regulations, orders, or approvals in all material respects.  To the best of the
Vendor's knowledge, no hazardous or toxic materials, substances, pollutants,
contaminants or wastes have been released in connection with the Properties into
the environment in breach of laws or regulations, nor has any relevant person
deposited, discharged, placed or disposed of any such contaminants in breach of
laws or regulations.  The Vendor has maintained all environmental and operating
documents and records substantially in the manner and for the time periods
required by applicable federal, provincial, foreign, municipal, or local laws,
regulations or orders.

 
 
(i)
The Vendor is a resident of Canada within the meaning of the Income Tax Act
(Canada) and a resident of Canada.

 
 
(j)
No consents from any third parties are required for the Vendor to sell the
Properties to Purchaser.

 
5.4
No Violations

 
 
(a)
To the Vendor's knowledge, neither the execution and delivery of this Agreement
by the Vendor, the consummation by it of the transactions contemplated hereby
nor compliance by it with any of the provisions hereof will violate, conflict
with, or result in breach of any provision of any terms, provisions or
conditions of, or constitute default under, the constating documents of the
Vendor or any indenture, mortgage, deed of trust, agreement, lease, franchise,
certificate, consent, permit, license, authority or other instrument to which
the Vendor is a party or is bound or any judgment, decree, order, rule or
regulation of any court or administrative body by which the Vendor is bound, or,
to its knowledge, of any law or regulation applicable to the Vendor.

 
 
(b)
To the Vendor's knowledge:

 
 
(i)
there is no legal impediment to the Vendor's consummation of the Transaction;
and

 
 
(ii)
no filing or registration with, or authorization, consent or approval of, any
domestic or foreign public body or authority is necessary by the Vendor in
connection with the Transaction, except for such filings or registrations which,
if not made, or for such authorizations, consents or approvals, which, if not
received, would not have a material adverse effect on the ability of the Vendor
to consummate the transactions contemplated hereby.

 
5.5
General Vendor Representations

 
 
(a)
There is no "material fact" or "material change", as those terms are defined in
the Securities Act (Alberta), in the affairs of the Vendor affecting the
Properties or the Transaction that has not been disclosed to the Purchaser.

 
 
(b)
The Vendor does not have any knowledge of, and has not received notice of, any
material claims, or judicial, or administrative proceeding, pending or
threatened against, or which may affect, the Properties, relating to or alleging
any material violation of any environmental, health, or safety law applicable to
the Properties, and Vendor is not aware of any facts that could give rise to any
such claim or judicial or administrative proceeding.

 
 
 
 

--------------------------------------------------------------------------------

 
- 12 -
 
 
 
(c)
The Vendor has received independent legal and tax advice as to the Transaction
and matters related thereto, as they affect the Vendor and the Vendor is
satisfied with the results thereof.

 
 
(d)
No Person is entitled to a finder's fee or other form of compensation from the
Vendor in respect of the Transaction.

 
 
(e)
The Vendor shall use reasonable commercial efforts to assist the Purchaser in
obtaining all necessary approvals relating to the Transaction.

 
5.6
The Vendor Acknowledgements

 
The Vendor acknowledges to the Purchaser that:
 
 
(a)
the Vendor is acquiring the Purchaser Shares hereunder as principal for its own
account, and not for the benefit of any other person;

 
 
(b)
the Vendors are aware that no prospectus has been filed with any securities
commission in connection with the issuance of the Purchaser Shares, and the
Vendor is acquiring the Purchaser Shares pursuant to an exemption from the
prospectus requirements under applicable Securities Laws and, as a consequence:

 
 
(c)
they are restricted from using most of the civil remedies available under
applicable Securities Laws;

 
 
(d)
they may not receive information that would otherwise be required to be provided
to it under applicable Securities Laws; and

 
 
(e)
the Corporation is relieved of certain obligations that would otherwise apply
under applicable Securities Laws;

 
 
(f)
the Purchaser Shares are not being acquired by the Vendors as a result of any
material information concerning the Purchaser that has not been publicly
disclosed and the Vendor's decision to acquire the Purchaser Shares has not been
made as a result of any oral or written representation as to fact or otherwise
made by or on behalf of the Purchaser and is based entirely upon currently
available pubic information concerning the Purchaser;

 
 
(g)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Purchaser Shares;

 
 
(h)
there is no government or other insurance covering the Purchaser Shares;

 
 
(i)
the Purchaser Shares are subject to resale restrictions imposed under a
applicable Securities Laws, or the rules or policies of regulatory bodies having
jurisdiction over the Purchaser Shares or trading in such Purchaser Shares and,
as a consequence, the Vendor may not be able to resell the Purchaser Shares
except in accordance with resale restrictions and limited exemptions under
applicable Securities Laws and it is the responsibility of the Vendor to find
out what those resale restrictions are and to comply with them before selling
the Purchaser Shares;

 
 
 
 

--------------------------------------------------------------------------------

 
- 13 -
 
 
 
(j)
the Vendor is aware that the Purchaser has ongoing continuous disclosure
obligations and filing requirements that must be complied with upon closing the
Transaction; and

 
 
(k)
that all certificates representing the Purchaser Shares to be issued to the
Vendors hereunder will have a legend affixed thereto which describes certain
resale restrictions under applicable Securities Laws.

 
ARTICLE 6
COVENANTS OF THE VENDOR
 
6.1
Accuracy of Representation

 
The Vendor covenants and agrees that, in between the date hereof and the Closing
Date, the Vendor will not take any action, or fail to take any action, which
would or could reasonably be expected to result in the representations and
warranties set out herein being untrue in any material respect.
 
6.2
Notice of Material Adverse Change

 
 
(a)
From the date hereof until the Closing Date, the Vendor will promptly notify
Purchaser in writing of:

 
 
(i)
any material adverse change in relation to the Properties, including without
limitation any actual, anticipated, contemplated or, to the Vendor's knowledge,
threatened or otherwise regarding the Properties;

 
 
(ii)
any change in any representation or warranty set forth in this Agreement which
change is or may be of such a nature as to render any such representation or
warranty misleading or untrue in a material respect, including without
limitation any representation or warranty regarding the Properties; or

 
 
(iii)
any material fact in respect of the Vendor which arises and which would have
been required to be stated herein had the fact arisen on or prior to the date of
this Agreement.

 
 
(b)
The Vendor will in good faith discuss with the Purchaser any change in
circumstances (actual, anticipated, contemplated or, to the knowledge of the
Vendor, threatened, financial or otherwise) which is of such a nature that there
may be a reasonable question as to whether notice need to be given to the
Purchaser pursuant to this section.

 
6.3
Future Deliverables

 
From time to time after the Closing Date, the Vendor shall execute and deliver
to the Purchaser such instruments of sale, transfer, conveyance, assignment and
delivery, consents, assurances, powers of attorney and other instruments as may
be reasonably requested by counsel for the Purchaser, in addition to those the
delivery of which are required at the Closing, in order to vest in the Purchaser
all right, title and interest of the Vendor in and to the Properties and
otherwise in order to carry out the purpose and intent of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
- 14 -
 
 
ARTICLE 7
COVENANTS OF THE PURCHASER
 
7.1
Accuracy of Representations

 
The Purchaser covenants and agrees that, in between the date hereof and the
Closing Date, the Purchaser will not take any action, or fail to take any
action, which would or could reasonably be expected to result in the
representations and warranties set out herein to be untrue in any material
respect.
 
ARTICLE 8
MUTUAL COVENANTS
 
8.1
Other Filings

 
The Purchaser and the Vendor will, as promptly as practicable hereafter, prepare
and file any filings required under any of either or both of Securities Laws or
the OTCBB Policies, or any other applicable law relating to the Transaction.
 
8.2
Additional Agreements

 
Subject to the terms and conditions herein provided and to fiduciary obligations
under applicable law as advised by counsel in writing, each of the parties
hereto agrees to use all commercially reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement and to cooperate with each other in
connection with the foregoing, including using reasonable commercial efforts:
 
 
(a)
to obtain all necessary waivers, consents and approvals from other parties to
material agreements, leases and other contracts including, without limitation,
the agreement of any persons as may be required pursuant to any agreement,
arrangement or understanding relating to Vendor's operations;

 
 
(b)
to obtain all necessary consents, approvals and authorizations as are required
to be obtained under any federal, provincial or foreign law or regulations;

 
 
(c)
to defend all lawsuits or other legal proceedings challenging this Agreement or
the consummation of the transactions contemplated hereby;

 
 
(d)
to cause to be lifted or rescinded any injunction or restraining order or other
order adversely affecting the ability of the parties to consummate the
transactions contemplated hereby;

 
 
(e)
to effect all necessary registrations and other filings and submissions of
information requested by governmental authorities; and

 
 
(f)
to fulfil all conditions and satisfy all provisions of this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
- 15 -
 
 
8.3
Conduct of Business

 
From the date of the execution of this Agreement until the Closing Date, both
the Purchaser and the Vendor will operate their businesses in a prudent and
business-like manner in the ordinary course and in a manner consistent with past
practice.
 
ARTICLE 9
CONDITIONS PRECEDENT
 
9.1
Conditions Precedent

 
 
(a)
Conditions to Purchaser's Obligations

 
Subject to the provisions of the Agreement, Purchaser reserves the right to
withdraw or terminate the Agreement and not purchase the Properties, unless all
of the following conditions are satisfied or waived by Purchaser:
 
 
(i)
all government and regulatory approvals, orders, rulings, exemptions and
consents (including, without limitation, those of any stock exchanges or other
securities or regulatory authorities), including the approval of the OTCBB,
which are necessary to be obtained by Purchaser and Vendor in order for each of
them to consummate the Transaction contemplated by the Agreement will have been
obtained on terms and conditions satisfactory to each of the Purchaser and
Vendor, acting reasonably, and will be in full force and effect;

 
 
(ii)
the approval of the Transaction and the Agreement by the boards of directors,
and if applicable, shareholders, of each of Purchaser and Vendor will have been
obtained on terms and conditions satisfactory to the Purchaser and Vendor,
acting reasonably;

 
 
(iii)
all requisite third party consents and provision of any necessary third party
notices will have been obtained by Purchaser on terms and conditions
satisfactory to the Purchaser and Vendor, acting reasonably;

 
 
(iv)
all requisite third party consents and provision of any necessary third party
notices will have been obtained by Vendor on terms and conditions satisfactory
to the Purchaser and Vendor, acting reasonably;

 
 
(v)
no act, action, suit or proceeding regarding the Properties or against either of
the Purchaser or Vendor will have been threatened or taken before or by any
domestic or foreign court or tribunal or governmental agency or other regulatory
authority or administrative agency or commission by any elected or appointed
public official or by any private person (including, without limitation, any
individual, body corporate, partnership, syndicate or other form of
unincorporated entity) in Canada or elsewhere, whether or not having the force
of law, and no law, regulation or policy will have been proposed, enacted,
promulgated or applied, whether or not having the force of law, that has the
effect or may have the effect to cease trade, enjoin, prohibit or impose
material limitations, damages or conditions on the consummation of the
Transaction contemplated by the Agreement;

 
 
 
 

--------------------------------------------------------------------------------

 
- 16 -
 
 
 
(vi)
there will not exist any prohibition at law against either the Purchaser or
Vendor completing the Transaction;

 
 
(vii)
Purchaser will have determined in its sole judgment, acting reasonably, that no
material adverse change in the condition of the Properties during the time
between the execution of the Agreement and the Closing Date has occurred;

 
 
(viii)
Purchaser will have determined in its sole judgment, acting reasonably, that
(i) Vendor will not have breached, or failed to comply with, in any material
respect, any of its covenants or other obligations under the Agreement; and
(ii) all representations and Warranties of Vendor contained in the Agreement
will have been true and correct, in all material respects, as of the date of the
Agreement and will not cease to be true and correct in any material respect
thereafter provided that Vendor has been given notice of and 5 Business Days to
cure any such misrepresentation, breach or non-performance and has failed to
cure any such misrepresentation, breach or non-performance and the Vendor shall
have tendered to the Purchaser a certificate dated as of the Closing Date to
such effect in a form satisfactory to Purchaser;

 
 
(ix)
the Purchaser will have received the 43-101 Report regarding the Properties; and

 
 
(x)
the Agreement will not have been terminated pursuant to its terms.

 
 
(b)
Conditions to Vendor's Obligations

 
Subject to the provisions of the Agreement, Vendor reserves the right to
withdraw or terminate the Agreement and not sell the Properties, unless all of
the following conditions are satisfied or waived by Vendor:
 
 
(i)
there will not exist any prohibition at law against either the Purchaser or
Vendor completing the Transaction;

 
 
(ii)
the Purchaser shall have tendered to the Vendor the Purchase Price at the
Closing Date by delivery of certificates representing the applicable number of
Purchaser Shares and an Option Certificate representing the right to Purchase
the applicable number of Option Shares; and

 
 
(iii)
Vendor will have determined in its sole judgment, acting reasonably, that:
(i) Purchaser will not have breached, or failed to comply with, in any material
respect, any of its covenants or other obligations under the Agreement; and
(ii) all representations and warranties of Purchaser contained in the Agreement
will have been true and correct, in all material respects, as of the date of the
Agreement and will not cease to be true and correct in any material respect
thereafter provided that Purchaser has been given notice of and 5 Business Days
to cure any such misrepresentation, breach or non-performance and has failed to
cure any such misrepresentation, breach or non-performance and the Purchaser
shall have tendered to the Vendor a certificate dated as of the Closing Date to
such effect.

 
 
 
 
 

--------------------------------------------------------------------------------

 
- 17 -
 
 
ARTICLE 10
TERMINATION, AMENDMENT AND WAIVER
 
10.1
Termination

 
 
(a)
The parties hereto may terminate this Agreement at any time prior to Closing
upon written agreement of all the parties. In addition, this Agreement may be
terminated automatically if the Transaction is not closed by 5:00 p.m. (Calgary
time) on April 20, 2011 or such later date as the Purchaser or the Vendor may
agree upon in writing.

 
 
(b)
If this Agreement is terminated, this Agreement will forthwith have no further
force or effect and there will be no obligation on the part of Purchaser or
Vendor hereunder.

 
 
(c)
Nothing in this Section 10.1 will relieve any party from liability for any
breach of this Agreement.

 
10.2
Amendment

 
This Agreement may be amended by mutual agreement between the parties
hereto.  This Agreement may not be amended except by an instrument in writing
signed by the appropriate officers on behalf of each of the parties hereto.
 
10.3
Waiver

 
Purchaser, on the one hand, and Vendor, on the other hand, may:
 
 
(a)
extend the time for the performance of any of the obligations or other acts of
the other;

 
 
(b)
waive compliance with any of the other's agreements or the fulfilment of any
conditions to its own obligations contained herein; or

 
 
(c)
waive inaccuracies in any of the other's representations or warranties contained
herein or in any document delivered by the other party hereto;

 
provided, however, that any such extension or waiver will be valid only if set
forth in an instrument in writing signed on behalf of such party.
 
ARTICLE 11
GENERAL PROVISIONS
 
11.1
Notices

 
All notices and other communications given or made pursuant hereto will be in
writing and will be deemed to have been duly given or made as of the date
delivered or sent if delivered personally or sent by cable, telegram, telecopier
or telex or sent by prepaid overnight carrier to the parties at the following
addresses (or at such other addresses as will be specified by the parties by
like notice):
 
 
(a)
if to the Purchaser:

 
Suite 300
30021 Tomas Street
 
 
 
 

--------------------------------------------------------------------------------

 
- 18 -
 
 
Rancho Santa Margarita, California, 92688
 
Attention               Ron Ruskowsky
Telecopy No.:        949.682.7889


with a copy to:


Borden Ladner Gervais LLP
1900, 520 Third Avenue S.W.
Calgary, Alberta T2P 0R3


Attention:              Dan Kolibar
Telecopy No.:        403.266.1395
 
 
(b)
if to the Vendor:

 
222 Main Street
Airdrie, AB  T4B 2B8
 
Attention:              Jeff Nielsen
Telecopy No.:


with a copy to:


Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue, S.W.
Calgary, AB  T2P 4H2


Attention:              Dave Guichon
Telecopy No.:        403.264.5973
 
11.2
Miscellaneous

 
This Agreement constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  The
parties hereto will be entitled to rely upon delivery of an executed facsimile
copy of this Agreement, and such facsimile copy will be legally effective to
create a valid and binding agreement among the parties hereto.  The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties will be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the Province of Alberta having jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity.
 
 
 
 

--------------------------------------------------------------------------------

 
- 19 -
 
 
11.3
Assignment

 
Except as expressly permitted by the terms hereof, neither this Agreement nor
any of the rights, interests or obligations hereunder will be assigned by any of
the parties hereto without the prior written consent of the other party.
 
11.4
Survival of Representations and Warranties

 
The representations and warranties of Purchaser and Vendor contained in this
Agreement will survive the Closing Date and remain in full force and effect
thereafter for a period of 24 months.
 
11.5
Severability

 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law.  Any provision of this
Agreement that is invalid or unenforceable in any jurisdiction will be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.
 
11.6
Counterpart Execution

 
This Agreement may be executed in any number of counterparts and each such
counterpart will be deemed to be an original instrument but all such
counterparts together will constitute one agreement.
 
11.7
Entire Agreement

 
The Purchaser and Vendor hereto agree that the terms and conditions of this
Agreement shall supersede and replace any other agreements or arrangements,
whether oral or written, heretofore existing among the parties in respect of the
subject matter of this Agreement.
 
IN WITNESS WHEREOF, Purchaser and Vendor have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
 

 
AMAROK RESOURCES INC.
             
Per:
/s/Ron Ruskowsky
   
Authorized Signatory
                   
WARRIOR VENTURES INC.
             
Per:
/s/Ken Wylie
   
Authorized Signatory
   
Ken Wylie
Secretary Treasurer




 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE A
CLAIMS COMPRISING THE PROPERTY
 
Claim Number
Township
Claim Units
Area (ha)
1204585
McNeil
10
162.4
1219237
McNeil
8
127.6
1219273
McNeil
3
50.0
1237005
McNeil
15
239.0
1237006
McNeil
7
109.7
1237010
McNeil
16
255.9
1237100
McNeil
16
257.3
1237409
McNeil
16
255.9
1248527
McNeil
10
173.0
3010873
McNeil
15
236.5
3010874
McNeil
8
131.3
3012718
McNeil
16
261.2
3012719
McNeil
12
204.9
4211423
McNeil
16
256.5
4211424
McNeil
16
256.0
4214664
McNeil
8
115.8
4214920
McNeil
16
241.5
1219270
Robertson
16
271.7
1219271
Robertson
16
250.8
1219272
Robertson
16
262.3
 
Total
256
4119.3








 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE B
43-101 REPORT BY GEOVECTOR MANAGEMENT INC.
 
See attached report dated November 23, 2009, prepared by GeoVector Management
Inc. for the Vendor.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
REPORT ON THE
 
MCNEIL PROPERTY,
 
MCNEIL AND ROBERTSON TOWNSHIPS,
 
NTS MAP SHEET 42A/02
 
NORTHEASTERN, ONTARIO
 
FOR WARRIOR VENTURES INC.
 


 
 
 
 
 
 
Tom Setterfield, PhD, P.Geo, Alan Sexton, MSc, P.Geo and Roman Tykajlo, BSc,
P.Geo
GeoVector Management Inc.
November 23, 2009
 
 
[amarok_graphic1.jpg]


 
 

--------------------------------------------------------------------------------

 
 
 
2.0     TABLE OF CONTENTS
 

    Page
1.0
Title Page
 
2.0
Table of Contents
ii
 
List of Figures
iii  
List of Tables
iii  
List of Plates
iii
3.0
Summary
1
4.0
Introduction
5
5.0
Reliance on Other Experts
5
6.0
Property Description and Location
6
7.0
Accessibility, Climate, Local Resources, Infrastructure and Physiography
9
8.0
History
11
 
8.1              General Statement
11
 
8.2              Early Exploration
11
 
8.3              Modern Exploration
11
9.0
Geological Setting
17
 
9.1              Geology
17
 
9.2              Geophysics
18
 
9.3              Geochemistry
21
10.0
Deposit Types
21
11.0
Mineralization
24
12.0
Exploration
27  
12.1            2003
27  
12.2            2005
27  
12.3            2006
27  
12.4            2007
28  
12.5            2008
28  
12.6            Results
28 13.0
 Drilling
34
14.0
Sampling Method and Approach
38  
14.1            Soil Geochemistry Surveys
38  
14.2            Channel Sampling
38  
14.3            Drill Core Sampling-2007
38
15.0
Sample Preparation, Analyses and Security
39  
15.1            Soil Geochemistry Surveys
39  
15.2            Channel Samples and Drill Core
39
16.0
Data Verification
40
17.0
Adjacent Properties
45
18.0
Mineral Processing and Metallurgical Testing
45
19.0
Mineral Resource and Mineral Reserve Estimates
45
20.0
Other Relevant Data and Information
45
21.0
Interpretation and Conclusions
46
22.0
Recommendations
46
23.0
References
49
24.0
Date and Signature Page
55



 
 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
APPENDIX I: Certificates of Qualifications
APPENDIX II: Certificates of Analysis for GeoVector Samples
 
LIST OF FIGURES
Page
1.
Location of the McNeil Property in Northeastern
Ontario                                                                                                     
6
2.
Claims Comprising the McNeil
Property                                                                                                     
7
3.
Exploration Shafts, Areas of Previous Investigation, McNeil Property
10
4.
Historical Drilling on the McNeil
Property                                                                                                    
13
5.
Geology in the Vicinity of the McNeil
Property                                                                                                    
17
6.
Geology of the McNeil
Property                                                                                                    
19
7.
Contours of the 1975 Magnetic Survey over the McNeil Property
20
8.
Areas of Known Mineralization on the McNeil
Property                                                                                                      
26
9.
Lidar Survey Data, McNeil Property
30
10.
McNeil Property Soil Geochemical Survey Results,
2005-2007                                                                                                     
31
11.
Residual Bouger Gravity Map of Warrior’s 2005/2006 Gravity Data
32
12.
Warrior 2006/2007 Magnetic Data, McNeil
Property                                                                                                        
33
13.
Warrior’s 2007/2008 Diamond Drill Holes on the McNeil Property
36
14.
Comparison Between Warrior and GeoVector Sample
Results                                                                                                       
44



 
LIST OF TABLES
Page
1.
Claims Comprising the McNeil
Property                                                                                                 
8
2.
Drill Hole Information from Assessment
Reports                                                                                                 
15
3.
Diamond Drill Holes Drilled by Warrior in
2007/2008                                                                                                 
35
4.
Results from GeoVector’s First Round of Check
Assaying                                                                                                 
42
5.
Results from GeoVector’s Second Round of Check
Assaying                                                                                                 
42
6.
Results from GeoVector’s Third Round of Check
Assaying                                                                                                 
44
7.
Results from GeoVector’s Surface
Sampling                                                                                                 
45
8.
Budget for McNeil Property, Phase 1 and Phase
2                                                                                                 
49

 
 

LIST OF PLATES Page
1A.
Monzonite to diorite intrusions, hole BE-08-01
37
1B.
Chlorite-pyrite stringer in monzonite, hole BE-08-01
37
1C.
Chlorite stringer in mafic volcanics, hole BE-08-01
37
1D.
Pyrrhotite-pyrite±chalcopyrite stringer in diorite, hole BE-08-02
37

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
3.0     SUMMARY
 
GeoVector Management Inc. was contracted by Warrior Ventures Inc. to examine
their McNeil property in northeastern Ontario, and to prepare a National
Instrument 43-101 compliant report on the property. Warrior is a private
corporation; they own a 100% interest in the McNeil property. The McNeil
property consists of 20 claims totaling 256 claim units in McNeil and Robertson
townships in the Larder Lake Mining Division. The property is 4119.3 ha in area
and is centered at approximately 510000E/5332000N (UTM Co-ordinates) or
80º52’W/48º07’N (latitude/longitude) in National Topographic System 1:50,000 map
sheet 42A/02. This report is necessary to support Warrior’s application to
become a publicly traded company on the TSX-V stock exchange. GeoVector examined
core drilled by Warrior from the McNeil property to verify the geological
logging, and collected samples for check assaying. A property visit was
conducted to verify the geology and collect samples from several of the
showings.
 
The property is 60 km west of Kirkland Lake, 50 km southeast of Timmins, and 25
km northwest of Matachewan. All three of these towns have a long mining history
and are home to personnel with the skills to work in the mining industry. In the
event of an economic discovery on the McNeil property, Timmins would likely form
the base of operations and the primary source of necessary equipment and
personnel. Water is abundant in the region, and the property contains an
all-weather gravel road. Suitable locations for constructing mineral processing
facilities are abundant on the property. There is excellent access to the
property via a well maintained, all-weather gravel road that trends south from
the town of South Porcupine for approximately 65 kilometers. A network of
logging roads provides additional access to the property.
 
The McNeil property occurs within the Western Abitibi Subprovince in an area of
Archean volcanic and lesser sedimentary rocks, intruded by Archean granitoids.
The Proterozoic Cobalt Embayment, consisting of Cobalt Group sediments and the
Nipissing Diabase, occurs mostly to the south of the property, but tongues of
Cobalt Embayment also occur both east and west of the property. The regional
scale Montreal River Fault passes through the northeast part of the property.
 
Detailed mapping shows that the property is underlain predominantly by mafic
volcanics, with lesser intermediate to felsic volcanics, intruded in the
northeast corner by Archean granodiorite. Northerly trending diabase dikes of
the Matachewan dike swarm cut all other rock types. The volcanic rocks may be
part of the 2702/2701 Ma Kinojevis assemblage. Stratigraphy typically strikes
east and dips steeply on the property, and generally becomes younger to the
south. The volcanic rocks have been divided into five separate units, from
oldest to youngest: i) Mg-rich tholeiitic basalt; ii) tholeiitic basalt; iii)
Fe-rich tholeiitic basalt, which is typically magnetic; iv) calc-alkaline mafic
to intermediate volcanics; and v) minor calc-alkaline intermediate to felsic
volcanics. East-striking faults may have juxtaposed various elements of the
stratigraphy, particularly the Mg-rich tholeiites against the Fe-rich
tholeiites.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Gold was discovered on the McNeil property in 1923, and early exploration
included the excavation of several shafts. Comprehensive records of exploration
completed on the property are only available for work conducted after
approximately 1975. No mineral resource or mineral reserve estimates have been
generated from this property, and there has been no mineral production from the
property. However there are a number of gold showings on the property, some of
which are reported to contain visible gold. Mineralization is typically in
pyrite ± chalcopyrite bearing quartz veins, originally thought to be related to
“felsite” dikes. These “dikes” have been reinterpreted as zones of intense
ankerite ± sericite alteration, in some instances flanked by calcite alteration.
 
In 1995/1996, the Ontario Geological Survey carried out regional till sampling,
lake sediment sampling and lake water sampling over an area that included the
present McNeil property. Gold concentration and gold grain attributes
(abundance, size, shape) were used to identify anomalies of potential
exploration significance. One of the anomalies identified was the
“Cleaver-McNeil Trend”, which is partially located on the McNeil property.
Chemical analysis of the matrix to the till produced other interesting data in
the northwest part of the McNeil property. One till sample had Cu and Ag results
in the 98%ile of all the samples, and several minor Zn anomalies are present.
The Ontario Geological Survey defined a Au-Ag-Mo±Cu±Ni±Cr±Co till anomaly
roughly coincident with the Cleaver-McNeil trend in the northwest part of the
property. The lake sediment and lake water sample density on the McNeil property
is somewhat less than optimal due to the paucity of lakes. However, even with
this constraint, the Ontario Geological Survey managed to define a
Sb-As-W-Mo-Ni-Co-Cr-Cu anomaly in the southeast part of the property, coincident
with the historical gold mineralization.
 
The main objective of exploration on the McNeil property is to discover
mesothermal gold mineralization. The initial property was staked in 2003 by
Warrior’s predecessor, OGL Ventures Ltd. From 2005 to 2007, Warrior established
grids on the property, conducted magnetic, gravity and soil surveys, undertook
prospecting and mechanical stripping, flew a Lidar survey and drilled nineteen
holes totaling 1981.19 m.
 
Warrior found several new showings, including the Lightening Zone, where a 2 cm
nugget of gold was discovered. A 59.6 g/t Au sample was collected from a
prospect adjacent to the Lightening Zone. Several potentially important
gold-in-soil anomalies were identified. Twelve holes were drilled at the
Lightening Zone, testing a strike length of 125 m. Low grade mineralization
encountered in the holes is associated with sulphides (pyrite and lesser
pyrrhotite) in quartz-carbonate veins, sulphides in silicified volcanics and
sulphides in volcanic breccias. The best mineralization, up to 2.66 g/t Au, is
invariably associated with thin quartz-carbonate veins. Four holes were drilled
at the historical Isadore Shaft. Three of these holes intersected significant
thicknesses (≥ 5 m) of low grade mineralization. These zones are described as
intensely altered (albite­ankerite-silica) syenite dikes with variable sulphide
and quartz vein content. Three holes tested the historical Weekly West Zone but
were not successful. Although several zones of syenite/alteration were
encountered, there was no associated significant gold anomalism.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
An intense, subcircular magnetic high in the northwestern part of the McNeil
property was originally considered by Warrior to be a diamond target, an
interpretation supported by the identification of a Kimberlite Indicator Mineral
down-ice from the magnetic anomaly by the 1995/1996 Ontario Geological Survey
till survey. Warrior drilled two holes into this anomaly in 2008. These holes
did not encounter any evidence of a kimberlite, but rather penetrated a sequence
of strongly magnetic mafic volcanics intruded by a complex suite of monzonite to
diorite intrusions. Pink albitic or potassic alteration occurs in the volcanics
adjacent to the intrusions. More importantly, epidote and calcite alteration is
widespread, occurring in amygdules and as veinlets in the volcanics. Chlorite
stringers are locally present, mainly in the volcanics, in some instances with
associated pyrite. Thin pyrite-pyrrhotite stringers are common throughout both
holes, and rarely contain minor chalcopyrite. It is possible that these holes
intersected the fringe of a VMS-related alteration pipe.
 
Work to date by government and industry geologists on the McNeil property has
shown it to be underlain predominantly by tholeiitic basalt, a prospective rock
type when exploring for mesothermal gold deposits. More importantly, quartz
veins and iron carbonate alteration are abundant, and a number of significant
showings are known to occur. A significant gold grain in till anomaly occurs on
the property, and broad-based geochemical surveys by the Ontario Geological
Survey have produced anomalies that have never been explored. Warrior’s soil
geochemical survey has also generated anomalies that are worth following up.
Potential east-west structures, not previously factored into exploration
planning, are likely to be important in the concentration of gold. Geological
and magnetic information define an east-trending stratigraphy, the distribution
of which may be at least partially related to structures. Warrior has confirmed
the presence of mineralization on the property and demonstrated that examples of
previously unknown, near-surface mineralization can still be found on the
property. The geology, geochemistry, alteration and abundance of known
mineralization all point to a prospective property, in which there are now new
avenues to pursue, both in terms of new concepts and new geochemical anomalies.
It is also worth noting that little modern exploration has been conducted on the
property. It is clear that further exploration of this property is justified.
 
While gold should remain as the focus of exploration on the McNeil property,
further work should take into account the possibility of discovering VMS
mineralization. GeoVector recommends that immediate work be concentrated on
re-evaluating the prospectivity of the property as a whole, rather than focusing
on any one particular zone of known mineralization. It is believed that such an
approach will produce numerous drill targets in areas of the property that have
not previously received much attention. As part of a Phase 1 exploration
program, GeoVector recommends: a re-evaluation of existing data, including a
detailed structural interpretation of the property; mapping of the property with
an emphasis on structure and alteration and with concurrent sampling for whole
rock lithogeochemistry; additional soil sampling; a program of till sampling; a
property-wide airborne magnetic/electromagnetic survey; programs of
reconnaissance and detailed Induced Polarization; and additional mechanical
stripping. It will also be necessary to construct a bridge over a stream in the
south part of the property, and
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
surveying of existing exploration features (drill holes, shafts, trenches) is
recommended. The approximate cost of the proposed Phase 1 program is on the
order of $750,000.
 
Phase 2 exploration would consist of drilling the best targets and would be
contingent upon success in Phase 1. It might be beneficial to conduct detailed
magnetic surveys over gold potential targets to aid with the detailed siting of
drill holes, and to conduct electromagnetic and magnetic surveys over potential
VMS targets. It is difficult to predict the cost of the Phase 2 program, as it
is dependent on the number of targets generated during Phase 1. However, it is
realistic to think that ten new gold targets and one VMS target might be
generated, each of which would require a small geophysical survey and 500 m of
drilling. Phase 2 might cost approximately $910,000.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.0     INTRODUCTION
 
GeoVector Management Inc. (GeoVector) was contracted by Warrior Ventures Inc.
(Warrior) to examine their McNeil property in McNeil and Robertson townships,
northeast Ontario (Fig. 1) and to prepare a National Instrument 43-101 compliant
report on the property. Warrior is a private corporation incorporated in Alberta
in April, 2006. Warrior owns a 100% interest in the McNeil property. This report
is necessary to support Warrior’s application to become a publicly traded
company on the TSX-V stock exchange.
 
GeoVector is an Ottawa-based firm that provides geoscientific consulting
services to the mining industry. The principals (including the authors) are
Qualified Persons as defined by National Instrument 43-101, and are members of
the Association of Professional Geoscientists of Ontario. GeoVector has had no
previous interaction with Warrior or with the McNeil property, and does not own
any shares in Warrior. GeoVector does, however, have extensive experience
exploring for gold, base metals and diamonds in northeastern Ontario.
 
Sexton examined recent core from the McNeil property to verify the geological
logging, and collected samples for check assaying on January 17 and 19, as well
as March 19 to 21, 2008. He also visited the property on May 22, 2008 to verify
the geology and collect samples from several of the showings. Setterfield
examined 2008 Warrior drill core in Timmins on October 6, 2009, and collected
eight samples for check assaying. In addition to personal observations, this
report is based on examination of i) Warrior’s reports, maps and databases; ii)
assessment reports from previous workers; iii) geoscientific information from
the Ontario Geological Survey; iv) examination of scientific literature; and v)
the authors’ personal experience in the region. Sources of information are cited
in the report as the information is presented.
 
The 1983 North American Datum (NAD83) co-ordinate system is used in this report.
The McNeil property is in Universal Transverse Mercator (UTM) Zone 17N.
Assessment reports cited in the references are available on the website of the
Ontario Ministry of Northern Development and Mines
(www.geologyontario.mndm.gov.on.ca). The AFRI (Assessment File Research Imaging)
number is provided for each assessment report. All monetary figures quoted in
this report are in Canadian dollars.
 
5.0     RELIANCE ON OTHER EXPERTS
 
Government reports referenced herein were prepared by a person(s) holding
post­secondary geology or related university degrees and the information in
those reports is assumed to be accurate. Assessment reports written by other
geologists are also assumed to be accurate based on a review conducted by the
authors. Note that previous reports do not form the sole basis for the main
conclusions and recommendations presented in this report; such conclusions and
recommendations result from the authors’ independent
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
examination of the data and their experience with the regional geology and ore
deposit models.
 
 
[amarok_graphic2.jpg]
 
Figure 1: Location of the McNeil Property in Northeastern Ontario
 
 
6.0     PROPERTY DESCRIPTION AND LOCATION
 
The McNeil property consists of 20 claims totaling 256 claim units in McNeil and
Robertson townships in the Larder Lake Mining Division (Fig. 2; Table 1). The
property is 4119.3 ha in area and is centered at approximately 510000E/5332000N
(UTM Co­ordinates) or 80º52’W/48º07’N (latitude/longitude) in National
Topographic System (NTS) 1:50,000 map sheet 42A/02.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic3.jpg]
 
 
7

--------------------------------------------------------------------------------

 
 
 
Table 1: Claims Comprising the McNeil Property
 
Claim Number
Township
Recording Date
Claim Due Date
Claim Units
Area (ha)
1204585
McNeil
2003-Jul-08
2011-Feb-03
10
162.4
1219237
McNeil
2003-Dec-08
2011-Jul-06
8
127.6
1219273
McNeil
2003-Dec-08
2010-Jul-06
3
50.0
1237005
McNeil
2006-Oct-02
2011-Oct-02
15
239.0
1237006
McNeil
2007-May-23
2010-May-23
7
109.7
1237010
McNeil
2007-May-23
2010-May-23
16
255.9
1237100
McNeil
2007-May-23
2010-May-23
16
257.3
1237409
McNeil
2007-May-23
2010-May-23
16
255.9
1248527
McNeil
2003-Oct-21
2011-May-19
10
173.0
3010873
McNeil
2003-Feb-21
2011-Sep-19
15
236.5
3010874
McNeil
2003-Feb-21
2011-Sep-19
8
131.3
3012718
McNeil
2003-Jul-17
2011-Feb-12
16
261.2
3012719
McNeil
2003-Jul-17
2011-Feb-12
12
204.9
4211423
McNeil
2006-May-03
2010-May-03
16
256.5
4211424
McNeil
2006-May-03
2011-May-03
16
256.0
4214664
McNeil
2007-Apr-03
2011-Apr-03
8
115.8
4214920
McNeil
2007-Apr-03
2011-Apr-03
16
241.5
1219270
Robertson
2003-Dec-08
2011-Jul-06
16
271.7
1219271
Robertson
2003-Dec-08
2011-Jul-06
16
250.8
1219272
Robertson
2003-Dec-08
2011-Jul-06
16
262.3
Total
     
256
4119.3

 
The McNeil property consists of unpatented, unsurveyed claims, for which the
mineral rights are 100% owned by Warrior. No royalties, back-in rights or other
agreements in favour of a third party exist. The mineral rights give Warrior the
right to explore for ore on the claims, subject to a 400' surface rights
reservation around all lakes and rivers, and a 300' surface reservation around
major roads (this may be waived by the Crown). Unpatented claims require work
expenditures of at least $400 per 16 hectare claim unit in the first two years,
and $400 per year thereafter (by the anniversary of their recording date); all
claims are in good standing at the time of writing (Table 1). No permits are
necessary for most exploration work. However, if extensive disturbance to
forests is foreseen (i.e. during drilling programs), work permits must be
obtained from the Ministry of Natural Resources Regional Office in North Bay in
the form of a personal use wood permit for grid cutting and small areas of
forest disturbance or a harvesting permit for large areas of forest disturbance
(i.e. trenching).
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
There are no known mineral reserves on the property, and no environmental
liabilities accruing to Warrior. No mining has taken place, but there are
several exploratory shafts and areas of intense previous investigation on the
property (Fig. 3; Section 8).
 
7.0     ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY
 
There is excellent access to the property and McNeil Township via a well
maintained, all-weather gravel road that trends south from the town of South
Porcupine, Ontario for approximately 65 kilometers. The road is locally known as
the “Stringers” road or Langmuir road, and is maintained by the city of Timmins
and Night Hawk Timber Company. A good gravel road reaches down to the property
and allows access to the south-central portion of the property. A network of
logging roads provides additional access to the property (Figs. 2 and 3); these
vary from being passable by truck or ATV to only being accessible by foot.
 
Certain logging roads in the southern part of the property, specifically in
claims 1219237, 1219272, 1237005, 3010873, 3010874, and 4214664 (Fig. 2),
essentially belong to the Matachewan First Nations. Warrior signed an agreement
with the Matachewan First Nations on April 24, 2007, whereby Warrior was granted
permission to use these roads in exchange for assuming responsibility for
maintaining the roads and bridge crossings, and for decommissioning the roads
once exploration is complete. This agreement means that Warrior will have to
construct a bridge to cross a stream south of Tom Fox Lake (UTM co-ordinates
511000E/5329810 N; Fig. 2) prior to the next round of exploration.
 
The property is 60 km west of Kirkland Lake, 50 km southeast of Timmins, and 25
km northwest of Matachewan (Fig. 1). All three of these towns have a long mining
history and are home to personnel with the skills to work in the mining
industry. The cities of Sudbury and North Bay are also within a three hour drive
of the property. In the event of an economic discovery on the McNeil property,
Timmins would likely form the base of operations and the primary source of
necessary equipment and personnel. Water is abundant in the region, and the
property contains an all-weather gravel road. Suitable locations for
constructing mineral processing facilities are abundant on the property.
Depending on the grade of the ore being extracted, it might be economic to truck
either the ore or a concentrate to mill facilities at Timmins. There is a power
line approximately 20 km northwest of the property in Langmuir Township, which
supplies power to the Redstone nickel project. Prior to mining, the claims must
be converted to one or more mining lease(s).
 
The climate of the project area is continental in nature, with cold winters (-10
to -35EC) and warm summers (+10 to +35EC). Seasonal variations affect
exploration to some extent (geological mapping can not be done in the winter,
geophysics and drilling are best done at certain times of the year etc.), but
the climate would not significantly hamper mining operations.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
The property has gently rolling topography with maximum relief of approximately
60 m. Elevation varies from 310 to 370 m Above Sea Level. The 3 km long
Whitefish Lake occurs on the McNeil property, as do several smaller lakes and
several streams (Figs. 2 and 3), but in general the property is dominated by
forest and swamp. The northern part of the property has been logged in the past,
so the present forest is second growth, a mixture of jackpine, spruce, birch and
poplar trees; swampier areas contain small spruce trees and alders. The southern
portion of the property has been recently logged, so there is currently no
forest present. The bulk of the property is covered by significant (>2 m)
overburden, and outcrop density is low.
 
[amarok_graphic4.jpg]
 
Figure 3: Exploration Shafts, Areas of Previous Investigation, McNeil Property
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
8.0     HISTORY
 
8.1     General Statement
 
Information on early exploration in McNeil Township is incomplete; relatively
comprehensive records of exploration completed on the property are only
available for work conducted after approximately 1975. No historical mineral
resource or mineral reserve estimates have been generated from this property,
and there has been no mineral production from the property. Areas of
concentration of previous work are shown on Figure 3, and modern, pre-Warrior
drill holes on the property are shown on Figure 4; information on these holes is
provided in Table 2.
 
8.2     Early Exploration
 
In 1923, three aboriginals, Isadore Longwin, Micmack and Tom Fox, discovered
gold on what is now the south-central part of the McNeil property (Hopkins,
1925). All three have parts of the McNeil property named after them (see below).
The 65’ (20 m) deep Isador shaft and the 60’ (18 m) deep Eight Foot shaft were
sunk on the property in 1924 on dikes with quartz veins that contain visible
gold (Dyer, 1936), within present claims 3010874 and 3010873 respectively. In
1924-1925, the McNeil Development Syndicate undertook approximately 1800 m of
stripping and trenching (Arnott, 1946). “Spectacular specimens of visible gold”
were found during this work. The shaft on the Eight Foot dike was deepened to 37
m in 1935 (Goldyke, 1946), and the Laporte shaft was sunk on the Weekly showing,
on present claim 3102719, at some point. Goldyke Mines Ltd. worked on the
present McNeil property in 1946 (Arnott, 1946). They drilled 46 holes totaling
2553 m. Many of these holes intersected trace amounts of gold, but their best
result was only 1.3 m @ 5.8 g/t Au, and no further work was recommended (Arnott,
1946). Most or all of the pre-1946 work was concentrated on east-northeast
trending felsite or quartz porphyry dikes. Goldyke further explored these dikes,
but also examined several north to northwest-trending alteration
zones/structures. Unfortunately, no reliable map of their drill hole locations
is available to the authors.
 
8.3     Modern Exploration
 
Sylva Explorations Limited drilled three holes on their so-called King-Weekly
property, in 1979 (Sheedy, 1979; also called Weekly West). Drilling was done in
the vicinity of the historical King-Weekly showing (Fig. 3). One hole
intersected 0.3 m @ 45.4 g/t Au in a quartz vein and 0.9 m @ 39.1 g/t Au in
fractures in silicified andesite (Table 2). Sylva conducted magnetic, VLF and
self-potential ground geophysical surveys in this area in 1980 (Sheedy, 1980).
This was followed by the drilling of four more holes in this vicinity in 1980
(Weekly, 1980). No assays were provided, but visible gold was noted in one drill
log. Weekly also drilled hole 19 in this area in 1983, without reporting any
assays (Weekly, 1983). A Paul Konovsky drilled hole 25 in this area in 1983-no
assays were provided (Konovsky, 1983). Weekly drilled hole 26 in 1984 (Weekly,
1984a; no assays reported).
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
In 1981, Weekly drilled holes 8 to 15 on the Weekly showing, in the immediate
vicinity of the historical Laporte shaft (Fig. 3). No assays were provided, but
visible gold was noted in hole 9. Weekly drilled holes 16 to 19 in this area in
1982 (Weekly, 1982). No assays were reported, but numerous quartz veins were
intersected, many of which contained pyrite and in rare instances chalcopyrite.
Paul Konovsky drilled holes 21 and 24 nearby in 1983-no assays were provided
(Konovsky, 1983). Weekly drilled a further five holes (1, 2, 3, 27 and 28) in
1984, but again, no assays were reported (Weekly, 1984b). Konovsky drilled hole
30 in this area in 1985 (Konovsky, 1985). Konovsky drilled holes A and B in this
vicinity in 1986, encountering only trace amounts of gold (Konovsky, 1986). In
1990, Argyle Ventures conducted geological mapping and drilled holes 90-1 to
90-6 in the vicinity of this showing (Lowrie, 1990; Table 2). Their best result
was 1.5 m @ 3.6 g/t Au in a series of quartz veinlets with associated carbonate.
 
Johns-Manville Canada collected a number of grab samples from their Bobjo
property in 1981 (Johns-Mansville, 1981). This property was situated on what is
now the southeastern portion of the McNeil property. Samples returned up to 6.5
g/t Au. They also conducted a magnetometer survey in 1981 (Evelegh, 1982) and a
vertical loop electromagnetic survey in 1982 (Evelegh, 1983a), as well as
localized surveys on two lakes in early 1983 (Evelegh, 1983b). They drilled
holes McN83-1 to McN83-4 near the so-called Forbes Carbonate showing (Figs. 3
and 4) on this claim group in 1983 with little success; the best result was 0.9
m @ 1.7 g/t Au (Evelegh, 1983c). They drilled an additional three holes in 1984
in the vicinity of the Johns-Manville showing (Evelegh, 1985; no assays
reported). A further three holes were drilled in this latter area in 1985
(Evelegh, 1986a; Table 2: Fig. 4). All work completed to that time by
Johns-Manville was summarized by Evelegh (1986b).
 
In 1983, Argyle Ventures acquired a land position in what is now the
south-central part of the McNeil property, in the area of the original gold
discoveries (Isadore and 8 Foot shafts, Micmac showing; Boissonneault, 1983).
Magnetic and VLF surveys were completed in 1984 (Greer, 1984), as well as
geological mapping (Stewart, 1984) and stripping of known showings (Stewart,
1985a). Although numerous anomalous gold assays were obtained, in general assays
were lower than those obtained from Goldyke’s 1946 program. The main assay of
note was 28.1 g/t Au from what is now known as the Lightening Zone (see section
11). Argyle drilled nine holes in 1986 in several different areas (Stewart,
1987; Table 2; Fig. 4). Several holes had assays of >1 g/t Au, typically in
pyrite-bearing quartz veins.
 
Fairland Resources conducted magnetometer and VLF surveys on a block of ground
covering what is now the northeast corner of the McNeil property in 1985
(Stewart, 1985b). The ground was acquired because of its proximity to known gold
showings. Several areas were recommended for stripping.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic5.jpg]
 
Figure 4: Historical Drilling on the McNeil Property (does not include drilling
by Goldyke Mines Ltd)
 
 
13

--------------------------------------------------------------------------------

 
 
 
In 1987, Kerr Addison Mines optioned property from Argyle Ventures and
Johns-Manville in the Tom Fox Lake area. They drilled holes KM87-1 to KM87-4 in
1987 (Table 2; Fig. 4; Fraser, 1987; no assays provided). In 1988 they enlarged
their property to the north and conducted magnetic and VLF surveys (Allard,
1988a; 1988b). Kerr Addison drilled holes KM88-01 to KM88-13 in the northern
part of the property, presumably on geophysical targets (Table 2; Fig. 4;
Quesnel and Watkins, 1988a; 1988b; 1988c). Low level gold was encountered in
several holes; their best result was 2.0 m @ 2.1 g/t Au in a pyrite-bearing
quartz vein.
 
In 1992, Argyle Ventures conducted a small ground magnetic and VLF survey in the
extreme northern part of the McNeil property, targeting a magnetic anomaly
discovered during a government airborne geophysical survey (Lowrie, 1993). This
ground has recently being drilled by Warrior (Section 13).
 
In 1993, Argyle Ventures ran a Max-Min survey over a small block in what is now
the extreme southwest of the McNeil property. No anomalies of interest were
discovered (Lowrie and Hussey, 1993).
 
In 1996, the Oliver Group and Canadian Zeolite Ltd. ran IP surveys over a block
in the northern part of the McNeil property and a block around Tom Fox Lake
(Woolham, 1996; Stewart, 1997). Holes 96-1 to 96-3 (Table 2; Fig. 4) were
drilled on IP anomalies. The only mineralization encountered was low level gold
(<1 g/t) associated with pyrite stringers in a felsite dike. This was followed
by a geological mapping program in 1997 (Stewart, 1998). Further geophysics and
drilling were recommended, but apparently were never carried out.
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
Table 2: Drill Hole Information from Assessment Reports
 
Hole
Report
Year
Easting
Northing
Length (m)
Area
Best Gold Result
1
Sheedy (1979)
1979
509248
5332960
38.3
Weekly West
1.0 m @ 1.0 g/t
2
Sheedy (1979)
1979
509279
5332945
50.0
Weekly West
0.3 m @ 45.4 g/t, 0.9 m @ 39.1 g/t
3
Sheedy (1979)
1979
509304
5332944
59.2
Weekly West
1.0 m @ 4.1 g/t
4
Weekly (1980)
1980
509278
5332990
126.5
Weekly West
NP
5
Weekly (1980)
1980
509279
5332970
73.8
Weekly West
NP
6
Weekly (1980)
1980
509392
5332852
81.4
Weekly West
NP
7
Weekly (1980)
1980
509223
5332974
62.2
Weekly West
NP
8
Weekly (1981)
1981
510891
5332519
91.5
Weekly
NP
9
Weekly (1981)
1981
510915
5332692
181.7
Weekly
Visible gold
10
Weekly (1981)
1981
510914
5332691
245.1
Weekly
NP
11
Weekly (1981)
1981
510943
5332689
279.9
Weekly
NP
12
Weekly (1981)
1981
510934
5332700
51.5
Weekly
NP
13
Weekly (1981)
1981
510883
5332712
60.7
Weekly
NP
14
Weekly (1981)
1981
510866
5332719
91.5
Weekly
NP
15
Weekly (1981)
1981
510976
5332680
91.5
Weekly
NP
16
Weekly (1982)
1982
510912
5332694
119.2
Weekly
NP
17
Weekly (1982)
1982
510912
5332706
47.0
Weekly
NP
18
Weekly (1982)
1982
510883
5332656
118.3
Weekly
NP
19
Weekly (1982)
1982
510883
5332656
98.8
Weekly
NP
19
Weekly (1983)
1983
509278
5332955
107.0
Weekly West
NP
McN83-1
Evelegh (1983c)
1983
511729
5329384
36.6
Bobjo
0.9 m @ 1.7 g/t
McN83-2
Evelegh (1983c)
1983
511721
5329402
35.4
Bobjo
No Samples
McN83-3
Evelegh (1983c)
1983
511757
5329415
34.8
Bobjo
Trace
McN83-4
Evelegh (1983c)
1983
511754
5329419
35.7
Bobjo
Nil
21
Konovsky (1983)
1983
510920
5332730
122.9
Weekly
NP
24
Konovsky (1983)
1983
510534
5332863
38.1
Weekly
NP
25
Konovsky (1983)
1983
509365
5333011
102.1
Weekly West
NP
26
Weekly (1984a)
1984
509268
5332989
122.0
Weekly West
NP
1
Weekly (1984b)
1984
510879
5332736
68.6
Weekly
NP
2
Weekly (1984b)
1984
510879
5332737
61.0
Weekly
NP
3
Weekly (1984b)
1984
510871
5332736
62.5
Weekly
Visible gold
27
Weekly (1984b)
1984
510931
5332730
122.0
Weekly
NP
28
Weekly (1984b)
1984
510981
5332645
56.7
Weekly
NP
McN84-1
Evelegh (1985a)
1984
512924
5329964
36.6
Bobjo
NP
McN84-2
Evelegh (1985a)
1984
512955
5329985
37.8
Bobjo
NP
McN84-3
Evelegh (1985a)
1984
512870
5330099
38.4
Bobjo
NP
30
Konovsky (1985)
1985
510913
5332723
121.6
Weekly
NP
McN85-1
Evelegh (1986a)
1985
512266
5330138
35.1
Bobjo
NP
McN85-2
Evelegh (1986a)
1985
512266
5330138
36.6
Bobjo
NP
McN85-3
Evelegh (1986a)
1985
512187
5330076
18.3
Bobjo
NP
86-1
Stewart (1987)
1986
511914
5329903
78.4
Tom Fox South
0.5 m @ 0.3 g/t
86-2
Stewart (1987)
1986
511915
5329911
47.9
Tom Fox South
0.2 m @ 2.7 g/t
86-3
Stewart (1987)
1986
511917
5329876
44.8
Tom Fox South
0.8 m @ 2.0 g/t
86-4
Stewart (1987)
1986
511918
5329925
57.0
Tom Fox South
0.6 m @ 1.7 g/t

 
 
 
15

--------------------------------------------------------------------------------

 

 
86-5
Stewart (1987)
1986
511293
5330194
7.8
8 Ft Shaft
0.3 m @ 0.3 g/t
86-6
Stewart (1987)
1986
511268
5330189
19.2
8 Ft Shaft
7.4 m @ 1.5 g/t incl 0.4 m @ 5.7 g/t
86-7
Stewart (1987)
1986
511267
5330193
22.9
8 Ft Shaft
0.6 m @ 2.5 g/t
86-8
Stewart (1987)
1986
511314
5330027
43.6
Rogers
0.4 m @ 2.1 g/t
86-9
Stewart (1987)
1986
510388
5329859
52.7
Tom Fox SW
Trace
A
Konovsky (1986)
1986
510831
5332723
34.8
Weekly
Trace
B
Konovsky (1986)
1986
510817
5332681
75.0
Weekly
Trace
KM87-1
Fraser (1987)
1987
511857
5330161
152.4
Tom Fox South
NP
KM87-2
Fraser (1987)
1987
512374
5330246
182.3
Tom Fox SE
NP
KM87-3
Fraser (1987)
1987
511695
5329442
152.4
Forbes
NP
KM87-4
Fraser (1987)
1987
511669
5329477
153.0
Forbes
NP
KM88-1
Quesnel/Watkins
1988
510261
5333901
106.7
McNeil North
NP
KM88-2
Quesnel/Watkins
1988
510157
5333436
108.5
McNeil North
Nil
KM88-3
Quesnel/Watkins
1988
510155
5333436
105.5
McNeil North
Nil
KM88-4
Quesnel/Watkins
1988
509189
5333863
130.2
McNeil North
Nil
KM88-5
Quesnel/Watkins
1988
509292
5333510
109.7
McNeil North
0.7 m @ 0.1 g/t
KM88-6
Quesnel/Watkins
1988
508826
5333789
200.3
McNeil North
0.3 m @ 0.8 g/t
KM88-7
Quesnel/Watkins
1988
508573
5333634
81.4
McNeil North
Trace
KM88-8
Quesnel/Watkins
1988
508499
5334055
98.5
McNeil North
0.4 m @ 0.5 g/t
KM88-9
Quesnel/Watkins
1988
511365
5333659
106.7
McNeil North
Trace
KM88-10
Quesnel/Watkins
1988
511480
5333222
145.4
McNeil North
0.5 m @ 0.3 g/t
KM88-11
Quesnel/Watkins
1988
511688
5333046
121.0
McNeil North
2.0 m @ 2.1 g/t
KM88-12
Quesnel/Watkins
1988
511446
5333270
121.0
McNeil North
Trace
KM88-13
Quesnel/Watkins
1988
511303
5333056
85.4
McNeil North
0.5 m @ 0.3 g/t
90-1
Lowrie (1990)
1990
510899
5332735
121.6
Weekly
Trace
90-2
Lowrie (1990)
1990
510892
5332705
91.2
Weekly
1.2 m @ 0.7 g/t
90-3
Lowrie (1990)
1990
510892
5332705
106.4
Weekly
1.5 m @ 3.6 g/t
90-4
Lowrie (1990)
1990
510892
5332705
91.2
Weekly
No Samples
90-5
Lowrie (1990)
1990
510892
5332705
103.4
Weekly
0.5 m @ 1.2 g/t
90-6
Lowrie (1990)
1990
510892
5332705
94.2
Weekly
Trace
96-1
Stewart (1997)
1996
512015
5333162
122.0
McNeil North
Nil
96-2
Stewart (1997)
1996
511857
5329656
122.0
Tom Fox South
Trace
96-3
Stewart (1997)
1996
512952
5329935
122
Bobjo
0.6 m @ 0.6 g/t

NP: Not Provided
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
9.0     GEOLOGICAL SETTING
 
9.1     Geology
 
The McNeil property occurs within the Western Abitibi Subprovince as defined by
Jackson and Fyon (1991). The property occurs in an area of Archean volcanic and
lesser sedimentary rocks, intruded by Archean granitoids (Fig. 5). The
Proterozoic Cobalt Embayment, consisting of Cobalt Group sediments and the
Nipissing Diabase, occurs mostly to the south of the property, but tongues of
Cobalt Embayment also occur both east and west of the property (Fig. 5). The
regional scale Montreal River Fault passes through the northeast part of the
property. Ice flow direction in this region is south to southeasterly (Bajc,
1996).
 
[amarok_graphic6.jpg]
 
 
Figure 5: Geology in the Vicinity of the McNeil Property. Modified after Ontario
Geological Survey (2006).
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
The bulk of the geological mapping in the area of the McNeil property has been
completed by Larry Jensen of the Ontario Geological Survey (Jensen, 1992a;
1992b; 2002). Jensen’s mapping shows that the property is underlain
predominantly by mafic volcanics, with lesser intermediate to felsic volcanics,
intruded in the northeast corner by Archean granodiorite (Fig. 6). Northerly
trending diabase dikes of the Matachewan dike swarm cut all other rock types.
 
Jensen believes that the volcanic rocks are part of the 2702/2701 Ma Kinojevis
assemblage. Stratigraphy typically strikes east and dips steeply on the
property, and generally becomes younger to the south. Jensen (1992b) divides the
volcanic rocks on the property into five separate units, from oldest to
youngest: i) Mg-rich tholeiitic basalt; ii) tholeiitic basalt; iii) Fe-rich
tholeiitic basalt, which is typically magnetic; iv) calc­alkaline mafic to
intermediate volcanics; and v) minor calc-alkaline intermediate to felsic
volcanics (Fig. 6). Jensen (1992a; 2002) postulates the presence of one or more
east-striking faults that may have juxtaposed various elements of the
stratigraphy, particularly the Mg-rich tholeiites against the Fe-rich
tholeiites.
 
Jensen (1992a) notes the presence of northwest-trending, fracture controlled
zones of carbonate alteration, particularly in the tholeiitic and Fe-rich
tholeiitic basalt. These zones may be cored by quartz veins, and contain inner
zones of ankerite flanked by wider haloes of calcite. Up to 3% pyrite is
present. Gold is associated with some of these zones (see below).
 
9.2     Geophysics
 
In 1974 and again in 1999/2000, the Ontario government flew airborne magnetic
and electromagnetic surveys over areas which include the present McNeil
property. Magnetic maps from the two different surveys show similar features: an
overall easterly trending grain, with mostly elliptical (east-trending) highs
and lows (Fig. 7; ODM, 1975; Ontario Geological Survey, 2000a; b). Jensen (1992)
notes that the generally higher magnetic signatures in the southern part of
McNeil Township correspond to a mapped sequence of iron-rich tholeiitic basalts.
An intense, subcircular, 500 m wide magnetic high is apparent on both surveys,
located in the north-central part of the McNeil property (Fig. 7), and recently
tested by Warrior (Section 13). No significant discrete conductors were
identified on either airborne survey. The map of apparent conductance shows an
anomaly coincident with Whitefish Lake in the northeastern part of the property,
along the Montreal River fault system. This anomaly is proximal to several
surficial conductors, and is not considered by the authors to be of exploration
significance.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic7.jpg]
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic8.jpg]
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
9.3     Geochemistry
 
In 1995 and 1996, the Ontario Geological Survey carried out regional till
sampling, lake sediment sampling and lake water sampling over an area that
included the present McNeil property (Bajc, 1996; Bajc et al., 1996). Till
samples were collected from 1 m deep pits, and sent for heavy mineral
concentration and geochemical analysis. Gold concentration and gold grain
information (abundance, size, shape) were used to identify anomalies of
potential exploration significance. One of the anomalies identified was the
“Cleaver-McNeil Trend”, extending from central Cleaver Township east into
central McNeil Township (Fig. 8). The anomaly was described as “broad, low
amplitude”, which “coincides with a structurally-controlled lithologic break
between Mg-rich tholeiitic basalts to the north and Fe-rich tholeiitic basalts
to the south” (Bajc, 1996). Infill till sampling was recommended to better
define the anomaly. Chemical analysis of the matrix to the till produced other
interesting data in the northwest part of the McNeil property. One till sample
had Cu and Ag results in the 98%ile of all the samples, and several minor Zn
anomalies are present. The Ontario Geological Survey defined a
Au­Ag-Mo±Cu±Ni±Cr±Co till anomaly roughly coincident with the Cleaver-McNeil
trend in the northwest part of the property (Fig. 8; Bajc et al., 1996).
 
Heavy mineral concentrates from selected till samples collected in 1995/96 were
processed to recover Kimberlite Indicator Minerals (KIMs; Bajc and Crabtree,
2001). This work included the microprobing of 4450 chromite grains; the only
grain to plot well within the Diamond Inclusion Field on a binary Cr2O3-MgO
diagram was from a till sample taken in the west-central portion of the McNeil
property, potentially down-ice from the magnetic anomaly shown in Figure 7. No
other KIMs were identified from the property, however.
 
The lake sediment and lake water sample density on the McNeil property is
somewhat less than optimal due to the paucity of lakes. However, even with this
constraint, the Ontario Geological Survey managed to define a
Sb-As-W-Mo-Ni-Co-Cr-Cu anomaly in the southeast part of the property, coincident
with the historical gold mineralization (Fig. 8; Bajc et al., 1996).
 
10.0     DEPOSIT TYPES
 
The primary objective of exploration on the McNeil property is to discover
mesothermal gold mineralization. Mesothermal gold (± silver) deposits are mostly
associated with quartz or quartz-carbonate veins, generally surrounded by iron
carbonatized wallrocks (Hodgson, 1993). They tend to be hosted by metamorphosed
mafic volcanic rocks, and may be spatially associated with felsic intrusions
(Dubé and Gosselin, 2007). Veins have strike and dip extents of 100 to 1000 m,
and may occur alone, or more commonly as parts of complicated networks of veins
(Poulsen et al., 2000). Such deposits are characteristic of low- to medium-grade
metamorphic terranes in deformed supracrustal belts of all ages, but are most
plentiful in Archean greenstone belts. Mesothermal gold deposits generally occur
near major faults and more specifically are sited on splays off the major
faults. The
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic9.jpg]
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
large-scale faults associated with gold mineralization are typically part of
larger deformation zones as wide as several km and extending up to several
hundred km along strike. The main minerals of gold-bearing zones are quartz,
carbonates, alkali feldspar (most commonly albite), sericite, pyrite, and a
suite of characteristic gold-associated minerals, including tellurides,
tourmaline, arsenopyrite, scheelite and molybdenite. The Timmins and Kirkland
Lake areas contain a number of world-class mesothermal gold deposits relatively
proximal to the McNeil property.
 
Identification of the structural regime is of primary importance in the search
for mesothermal gold deposits. Basic geological mapping is useful for such
identification, as is examination of semi-regional to regional airborne magnetic
data. Airborne EM data can be helpful for mapping structures that contain
graphite. Once potentially important structures have been identified,
exploration should involve combinations of prospecting and sampling along the
structures and geophysical surveying (primarily IP and possibly EM)
perpendicular to the structures. IP is a particularly useful geophysical
technique because the disseminated pyrite which may occur in the veins produces
chargeability anomalies and quartz veins which host the gold can in some
instances be recognized as high apparent resistivity anomalies. Geochemical
surveying can be useful, as haloes of anomalous elements are common around
deposits. Amongst other elements, samples should be analyzed for low-level Au as
well as arsenic.
 
Robert (1997) suggests that there may be a distinct class of mesothermal gold
deposits associated with monzonite to syenite intrusions and formed from large
magmatic­hydrothermal (i.e. porphyry) systems. Robert noted that a number of
deposits occur along the Cadillac Larder Lake or Porcupine Destor breaks (or
splays off the breaks), and are proximal to alkalic stocks and/or dikes. The
deposits all have pyrite in the percent levels and elevated Cu. Kirkham (2004)
proposed that mineralization on the McNeil property belongs to this class,
although he believes that the “felsite dikes” noted to host mineralized quartz
veins are in fact zones of intense ankerite-sericite.
 
The all-important major fault has yet to be definitively identified on the
McNeil property, but the postulated east-west fault(s) could be highly
significant. Jensen (2002) suggests that this fault “may be a controlling
influence on the distribution of gold mineralization in the area and may have a
tectonic history similar to the larger scale Porcupine-Destor and Kirkland
Lake-Larder Lake fault zones”.
 
A secondary objective of exploration on the McNeil property is to discover an
economic volcanogenic massive sulphide (VMS) deposit. A VMS deposit is a
concentration of semi-massive to massive sulphides with varying amounts of
copper, zinc, lead, gold and silver. Such deposits typically form in a
subaqueously deposited succession of volcanic rocks ± sediments, at or near the
seawater interface, more or less contemporaneously with volcanism (Franklin et
al., 2005; Galley et al., 2007). The main deposit commonly contains one or more
stratabound sulphide-rich lenses; these are underlain by discordant alteration
pipes consisting of vein sulphides in a chlorite-rich core, rimmed by sericite
(Franklin, 1993). In some areas, deposits are underlain by laterally extensive
semi-
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
conformable alteration zones with minerals such as quartz, epidote or carbonate.
Archean volcanics of the Abitibi greenstone belt host many important VMS
deposits.
 
Exploration for VMS deposits is aided by a good understanding of the
stratigraphy, volcanic facies and timing of intrusions in the area under
consideration (eg. Gibson et al., 1999). The deposits form from hydrothermal
systems driven by synvolcanic intrusions that drive metal-rich fluids along
synvolcanic faults, so recognition of the appropriate intrusion and fault
conduit is important. Geochemical studies can be very useful in VMS exploration
(Galley, 1995). Alteration related to VMS systems produces characteristic
chemical signatures, most importantly depletion in Na2O close to discharge
zones. Synvolcanic intrusions can in some instances be identified by
geochemistry, and stratigraphical correlations in altered areas can be made.
Whole rock geochemistry is useful for all these tasks. VMS deposits are
typically good conductors, so electromagnetic geophysical techniques are
important exploration tools. The most effective exploration programs use
geology, geochemistry and geophysics concurrently.
 
11.0     MINERALIZATION
 
Without exception, mineralized zones known to occur on the property are
incompletely described, and features such as their dimensions and continuity are
rarely documented. Mineralization is typically in pyrite ± chalcopyrite bearing
quartz veins, originally thought to be related to “felsite” dikes. However,
Kirkham (2004) reinterprets these dikes as zones of intense ankerite ± sericite
alteration, in some instances flanked by calcite alteration. GeoVector agrees
with this interpretation. Known zones of mineralization are shown on Figure 9
and the zones are described below.
 
The earliest work on the property concentrated on a series of possibly related
showings which occur along a northwest trend over a strike length of more than 1
km: Rogers, 8 Ft, Scotch, Forgan, NQV, Micmac and Isador (Fig. 9). These
showings are poorly documented, but Jensen (1992b) shows a zone of en echelon,
northwest-trending quartz veins in this area. At the Rogers showing, a well
mineralized carbonate alteration zone or carbonatized shear zone is exposed for
32 x 12 m (Gibson, 2007a). Visible gold was previously reported from this
showing (Gibson, 2007a), and Warrior collected a grab sample which ran 4.32 g/t
Au in 2007. Hole 86-8 by Argyle Ventures tested this showing and returned 0.4 m
@ 2.1 g/t Au (Fig. 4; Stewart, 1987). In the same drilling campaign, hole 86-6
tested the 8 Ft Zone, and yielded 7.4 m @ 1.5 g/t Au including 0.4 m @ 5.7 g/t
Au (Stewart, 1987). Free gold was reported from the 8 Ft shaft (Goldyke Mines
Limited, 1946). A sample collected from the NQV showing by Warrior ran 1.83 g/t
Au (Gibson, 2007a). Sampling of carbonatized zones immediately north of the
Micmac showing by Jensen yielded results up to 26.7 g/t Au (Jensen, 2002).
“Felsic alteration” is reported from the area of the Isador Shaft (Gibson,
2007a). Warrior’s best result from sampling in this area in 2006 was 1.2 m @
2.02 g/t Au.
 
The Forbes Carbonate showing is the site of a grab sample collected in 1981
which ran 6.5 g/t Au (Johns-Mansville, 1981). The Johns-Mansville drill hole
McN83-1 underneath this showing produced 0.9 m @ 1.7 g/t (Evelegh, 1983c).
Argyle Ventures’ drilling
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
results at the nearby South Carbonate showing include 0.2 m @ 2.7 g/t Au in hole
86-2, 0.8 m @ 2.0 g/t Au in hole 86-3 and 0.6 m @ 1.7 g/t Au in hole 86-4 (Figs.
4 and 9; Stewart, 1987)
 
The Lightening Zone is a north-northwest trending quartz-carbonate alteration
zone with disseminated sulphides and numerous quartz veins and stringers
(Gibson, 2007a; b). The best channel sample from 2006 sampling was 1.36 m @ 2.20
g/t Au. In 2007, Warrior discovered a 2 cm gold nugget within the Lightening
Zone (Gibson, 2007b). A pit 90 m northwest of the Lightening Zone was the source
of a 28.1 g/t Au assay recorded by Stewart (1984). This pit, originally known as
the Line 24W Prospect (Fig. 9), produced a grab sample which ran 59.6 g/t Au for
Warrior in 2007 (Gibson, 2007b).
 
The Road showing is a quartz carbonate alteration zone discovered by Warrior on
a newly constructed logging road. A grab sample taken during stripping yielded
5.9 g/t Au (Gibson, 2007a). Other showings discovered by Warrior include Cat
(assay of 2.42 g/t Au), and Variolite (assay of 1.33 g/t Au). Warrior’s sample
from the Pit shaft (Fig. 9) returned 1.1 g/t Au.
 
The King-Weekly showing area in the north-central part of the property has been
the site of numerous drill holes (Table 2; Fig. 4). The best results were 0.3 m
@ 45.4 g/t Au and 0.9 m @ 39.1 g/t Au in a hole drilled by Sylva Explorations
Limited in 1979 (Sheedy, 1979).
 
In the Weekly/Laporte area (Fig. 9), visible gold was reported in Weekly holes 9
(Weekly, 1981) and 3 (Weekly, 1984b), and hole 90-3 drilled by Argyle Ventures
had an intersection of 1.5 m @ 3.6 g/t Au (Lowrie, 1990). A sample with
spectacular visible gold taken from the Weekly/Laporte area is on display in the
Sir Harry Oake Mining Museum in Kirkland Lake.
 
Other showings which appear on Figure 9 and are not discussed above are in the
historical record, but do not have specific assays ascribed to them.
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic10.jpg]
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
12.0     EXPLORATION
 
12.1     2003
 
The initial property was staked in 2003 by Warrior’s predecessor, OGL Ventures
Ltd. In September 2003 they commissioned consultant Rod Kirkham to evaluate the
property (Kirkham, 2004). Kirkham’s main recommendations were to relocate and
resample known mineralization on the property, improve access within the
property, strip the best areas of mineralization and undertake a soil survey.
 
12.2     2005
 
In 2005, 16.55 line km of grid were established over the Weekly/Laporte zone and
an area to the west; gravity surveying and soil sampling were conducted on this
grid (Gibson, 2007a). Lines are north-south; line spacing is variably 50 or 100
m. Station interval along the lines is 25 m, and the stations are surveyed such
that their position is known to within approximately 10 cm. A Lacoste-Romberg
Model “G” gravity meter, model G-232, was used for the gravity survey. Readings
were typically collected every 50 m, and at intervening 25 m stations where
anomalies were determined in the field. A gravity base station was established
on the grid, although the ultimate gravity control came from GSC gravity
monument 9201-1975, located at the Timmins airport. The soil survey entailed
sampling of the B horizon with soil augers at 50 m intervals. 125 samples were
collected and analyzed for gold by fire assay. Gibson (2007a) notes that
gold-in-soil anomalies from this program correspond to known gold showings and
to gravity anomalies.
 
12.3     2006
 
In 2006, Warrior expanded the grid to the west and north, and expanded the
gravity and soil surveys as well (Gibson, 2007a). They also undertook ground
magnetic surveying, prospecting and local stripping plus channel sampling. An
additional 31.825 line km were added to the grid, and an additional 565 soil
samples were collected. 28.175 line km of gravity surveying were completed,
using procedures similar to those used in 2005. Magnetic readings were collected
at 25 m intervals over the entire 31.825 line km of the 2006 grid. Three newly
discovered showings (Warrior Zone, Road Zone and Lightening Zone) and four
historical showings (Isadore Shaft, 8 Ft Shaft, Rogers Showing and Weekly
West/King-Weekly) were stripped using an excavator and a bulldozer. Channel
sampling was undertaken on the Warrior, Lightening, Road, Isadore Shaft and
Weekly West zones, for a total of 90 samples (Gibson, 2007a).
 
The channel sampling results were somewhat disappointing. At the Isadore shaft,
a 1.2 m channel sample returned 2.02 g/t Au, and several other channel samples
with >0.25 g/t Au were taken. At the Lightening Zone, a 1.36 m channel sample
yielded 2.20 g/t Au and a number of other channels assayed >0.5 g/t Au,
including several above 1.0 g/t. The best channel sample from the Road Zone was
0.67 m @ 0.18 g/t Au, in spite of the fact
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
that a grab sample from this zone returned 5.9 g/t Au. At the Weekly West Zone,
the best channel sample was 0.71 m @ 0.23 g/t Au. Warrior also collected a grab
sample at the Micmac showing which ran 3.50 g/t Au, and one from the NQV showing
that ran 1.83 g/t Au. No significant assays were obtained from the Warrior zone.
 
12.4     2007
 
In 2007 Warrior expanded their grid to the south by 72 line km and expanded
their magnetic and geochemical coverage on the property, and continued with
prospecting and power stripping in selected locations. Warrior commissioned a
Light Detection and Ranging (LIDAR) survey over the eastern two thirds of the
McNeil property; this survey was flown by Terrapoint Canada Inc. from August 8
to 12, 2007. The survey was flown by fixed-wing aircraft at an altitude of 1000
feet (~305 m) above ground level, along 250 m spaced north-south lines with a 50
m swath overlap. The primary objective was to assist with the processing of
gravity data to define subtle structures. The secondary objective was to enable
the extraction of precise lake boundary data, which would preclude the need to
perform a legal survey to assist with Warrior’s plans to take the McNeil
property to lease. Valuable structural and Quaternary information was also
generated by the survey. Warrior also drilled nineteen holes in 2007 for a total
of 1981.19 m (Section 13).
 
Two new showings were discovered during prospecting. Samples with 2.42 and 0.80
g/t Au were collected from the Cat Zone, which has small amounts of visible gold
in quartz veins. The Variolite Zone in the southern part of the property
produced samples with 1.3 and 1.2 g/t Au. In addition, a 59.6 g/t Au sample was
collected from the Line 24W prospect adjacent to the Lightening Zone and a 2 cm
nugget of gold was discovered at the Lightening Zone (Gibson, 2007b).
 
12.5     2008
 
In 2008, Warrior drilled holes BE-08-01 and BE-08-02 on the circular magnetic
anomaly in the northern part of the property, for a total of 500.7 m (Section
13).
 
12.6     Results
 
Interpretations from the LIDAR data are shown on Figure 10. Based on the grain
of the topographic features in the image, the main ice-flow direction of the
most recent glaciation event is interpreted to be from the north-northwest
towards the south-southeast. Several north-northwest to north-south faults are
inferred from linear or curvilinear edges along topographic features, and breaks
in topography are interpreted to reflect east-west to north-northeast trending
faults. Interestingly, important showings have a tendency to concentrate on or
adjacent to these inferred faults.
 
Soil results from the 2005, 2006 and 2007 campaigns, some 1989 samples in total,
were combined to produce the gold concentration plot shown in Figure 11. This
was done in spite of the minor uncertainties regarding the 2006 data (Section
16), as none of the major
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
anomalies were generated by 2006 sampling. Gold results have been divided into
percentiles and colour coded (Fig. 11). The Weekly/Laporte area is reflected by
a widespread anomaly in the soil data. The mineralization in the Tom Fox Lake
area was not completely covered by sampling, and in any case produced only
single point anomalies. A major anomaly occurs as a possible extension to the
newly discovered Cat showing. This anomaly includes a sample which contained 382
ppb Au, the highest value from the three sampling campaigns. Four of the six >95
percentile anomalies represent potential new targets, one west of the
Weekly/Laporte area, two in the central part of the property, and one in the
southwest part of the property (Fig. 11). These anomalies should be verified
prior to additional exploration.
 
Warrior’s gravity data from 2005 and 2006 has been merged and reprocessed by
GeoVector (Fig. 12). The data covers a relatively small portion of the property,
but hints at east-trending structures.
 
In a similar fashion, GeoVector merged and reprocessed Warrior’s 2006 and 2007
magnetic data. The data shows a strong east-trending fabric (Fig. 13). No doubt
much of this fabric is related to variations in the stratigraphy, but some
potential structures are evident. The surveys have also more precisely
delineated the strong, subcircular, magnetic high in the northern part of the
property, Warrior’s Bullseye target (Fig. 13).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic11.jpg]
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic12.jpg]
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic13.jpg]
 
 
32

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic14.jpg]
 
 
33

--------------------------------------------------------------------------------

 
 
 
13.0     DRILLING
 
Warrior constructed their own drill in early 2007, and used it to drill nineteen
holes totaling 1981.19 m between May and November, 2007. Twelve holes, LZ-07-01
to LZ­07-12, were drilled at the Lightening Zone/Line 24W Prospect. Four holes,
ISA-07-01 to ISA-07-04, were drilled at the Isadore Shaft, and holes WW-07-01 to
WW-07-03 were drilled at the Weekly West Zone (Gibson, 2007b). Only low grade
mineralization was intersected, much of it over short intervals. Neither the
orientation of mineralization nor the relationship between true thickness and
mineralized intersections encountered in drilling is known. Two holes totaling
500.7 m, BE-08-01 and BE-08-02, were drilled on the circular magnetic anomaly
known as the Bullseye Anomaly in the northern part of the property (Fig. 13). It
had been considered possible that the Bullseye magnetic feature represented a
kimberlite, but this did not prove to be the case. Instead there is some chance
that the holes intersected the fringes of a VMS alteration pipe (see below).
Drill hole locations are shown on Figure 14, and pertinent hole information is
given in Table 3.
 
The twelve holes in the Lightening Zone were drilled from different set-ups; all
holes are oriented at 240° or 250°, roughly perpendicular to the strike of the
zone. Collectively the holes test a strike length of 125 m. Low grade
mineralization encountered in the holes is associated with sulphides (pyrite and
lesser pyrrhotite) in quartz-carbonate veins, sulphides in silicified volcanics
and sulphides in volcanic breccias (Guha, 2007; Zyla, 2007). The best
mineralization, up to 2.66 g/t Au, is invariably associated with thin
quartz-carbonate veins. The true thickness of this mineralization is not known
(but in any case the mineralization is not of economic grade).
 
Four holes were drilled toward the Isadore Shaft from two different directions.
Three of these holes intersected significant thicknesses of low grade
mineralization (up to 8.10 m @ 1.27 g/t Au in hole ISA-07-04). These zones are
described in the logs as intensely altered (albite-ankerite-silica) syenite
dikes with variable sulphide and quartz vein content (Fladgate, 2007). The
orientation of these zones is not clear from the drill results.
 
The three holes that tested the Weekly West Zone were not successful. The holes
were oriented at 030°, perpendicular to the strike of the zone. Although several
zones of syenite/alteration were encountered, there was no associated
significant gold anomalism (Fladgate, 2007).
 
The two holes that tested the Bullseye anomaly did not encounter any evidence of
a kimberlite, but rather penetrated a sequence of mafic volcanics intruded by a
complex suite of monzonite to diorite intrusions (Plate 1A; Kettles, 2008). The
volcanics vary from non-magnetic (magnetic susceptibility of 0.1 x 10-3 SI
units) to strongly magnetic (magnetic susceptibility up to 132 x 10-3 SI units).
Pink albitic or potassic alteration occurs in the volcanics adjacent to the
intrusions. More importantly, epidote and calcite alteration is widespread,
occurring in amygdules and as veinlets in the volcanics. Chlorite stringers are
locally present, mainly in the volcanics, in some instances with associated
pyrite (Plates 1B and 1C). Thin pyrite-pyrrhotite stringers are common
throughout both holes, and rarely contain minor chalcopyrite (Plate 1D). Five
quartz-
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
Table 3: Diamond Drill Holes Drilled by Warrior in 2007/2008
Hole
Easting
Northing
Azimuth (º)
Dip (º)
Length (m)
Notable Assays
LZ-07-01
510422
5329760
240
-45
80.49
NSV
LZ-07-02
510396
5329773
240
-50
40.35
0.38 m @ 2.06 g/t Au
LZ-07-03
510396
5329773
240
-60
92.47
0.12 m @ 2.66 g/t Au
LZ-07-04
510396
5329773
240
-70
147.13
1.15 m @ 1.18 g/t Au;
0.91 m @ 0.75 g/t Au
LZ-07-05
510425
5329729
240
-40
78.00
0.40 @ 0.50 g/t Au
LZ-07-06
510425
5329729
250
-50
60.05
0.59 m @ 0.69 g/t Au;
0.52 m @ 0.82 g/t Au
LZ-07-07
510387
5329803
250
-60
74.02
0.25 m @ 0.84 g/t Au;
0.24 m @ 1.31 g/t Au
LZ-07-08
510387
5329803
240
-45
101.55
1.67 m @ 0.62 g/t Au
LZ-07-09
510387
5329803
240
-55
146.83
0.50 m @ 0.35 g/t Au
LZ-07-10
510372
5329834
240
-65
147.50
0.90 m @ 0.35 g/t Au
LZ-07-11
510372
5329834
240
-45
77.30
NSV
LZ-07-12
510372
5329834
250
-50
164.50
0.45 m @ 0.51 g/t Au
ISA-07-01
510692
5330387
010
-40
113.50
5.00 m @ 0.98 g/t Au;
4.00 m @ 1.51 g/t Au;
1.00 m @ 1.13 g/t Au
ISA-07-02
510692
5330387
010
-55
179.50
1.00 m @ 0.95 g/t Au;
0.85 m @ 0.56 g/t Au;
0.70 m @ 1.78 g/t Au
ISA-07-03
510644
5330422
070
-45
93.50
1.00 m @ 2.36 g/t Au;
6.00 m @ 1.16 g/t Au;
0.2 m @ 1.46 g/t Au
ISA-07-04
510644
5330422
070
-60
80.50
1.00 m @ 2.24 g/t Au;
7.00 m @ 0.72 g/t Au;
8.10 m @ 1.27 g/t Au
WW-07-01
509343
5332839
030
-45
184.00
1.00 m @ 0.70 g/t Au
WW-07-02
509343
5332839
030
-60
51.00
NSV
WW-07-03
509200
5332950
030
-45
69.00
NSV
BE-08-01
509182
5334008
310
-45
280.00
0.30 m @ 0.41 g/t Au,
0.45% Cu
BE-08-02
509153
5333932
310
-45
220.7
0.30 m @ 0.77 g/t Au,
1.02% Cu; 0.40 m @ 1.51
g/t Au, 0.85% Cu

NSV: No Significant Values
 
 
chalcopyrite veins, each 0.3 to 0.4 m wide, were noted in the 500 m of drill
core. One of these produced an assay of 0.40 m @ 1.51 g/t Au, 0.85% Cu.
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic15.jpg]
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic16.jpg]
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
14.0     SAMPLING METHOD AND APPROACH
 
14.1     Soil Geochemistry Surveys
 
Soil samples were collected from the B horizon using soil augers and stored in
Kraft sample bags (Gibson, 2007). The bags were sealed with a stapler and the
sample number was written on the bag. Descriptions of the soil colour and sample
depth were collected at each sample location. Sample depth was typically 20 to
30 cm, but varied from 5 to 70 cm. The samples were dried and then sent to
Loring Laboratories Ltd. (Loring) in Calgary for the 2005 and 2007 samples (125
and 1299 samples respectively) and Swastika Laboratories (Swastika) in Swastika,
Ontario for the 2006 survey (565 samples). For the most part, samples were
collected on north-south lines spaced 100 m apart, typically at an interval of
25 or 50 m. Locally the sample interval was greater, and north of the
Weekly/Laporte area, a number of samples were collected on east-west lines (Fig.
11).
 
14.2     Channel Sampling
 
Channel sampling conducted in 2006 utilized a cross-cut saw with a diamond blade
(Gibson, 2007a). Channels were marked out at 5 m intervals perpendicular to the
strike of geology, and individual samples of approximately 1 m length were
marked. Lines were cut into the rock approximately 4 cm apart and 4 cm deep
along the length of the channels, and a chisel was used to separate the sample
from the bedrock. Samples were placed in a plastic sample bag along with their
sample tag, and sealed with a stapler. The location of the completed channels
was surveyed. Samples were sent to Loring for gold analysis. 90 samples were
taken from a total of 82.08 m of channels.
 
14.3     Drill Core Sampling
 
Drill core from the 2007 and 2008 drill programs was cut in half along its long
axis with a diamond saw; sludge created by sawing was removed after every
sample, and the saw was thoroughly cleaned between drill holes and after
sampling any higher grade material. Samples were placed in numbered plastic bags
with the corresponding identification tags, closed, tied securely and placed in
large rice bags, for transport to the laboratory (variably Swastika or Loring).
The remainder of the sawn drill core was returned to its position in the
original core box. Sample intervals do not cross lithological boundaries, and an
effort was made to avoid sampling across anticipated major fluctuations in gold
concentration.
 
For the first part of the 2007 drill program (first 600 m), sample intervals in
many instances were too short (as low as 0.07 m, many less than 0.5 m), and many
short samples were taken in isolation, with no samples adjacent to the short
samples. No blanks or standards were inserted during this part of the program.
Where short samples were taken in isolation, it seems likely that representative
values over realistic mining widths were not obtained. The remainder of the
program was managed by Fladgate Exploration, who improved the sampling protocol
(generally collected 1 m samples) and inserted blanks and standards into the
sample stream. Sampling protocol for the 2008
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
program was also acceptable.
 
Approximately 625 samples were submitted for assay from the 2007 program,
including standards and blanks. A total of 55 samples, including standards and
blanks, were submitted to Loring and Swastika from the 2008 drilling program. No
high grade results were obtained from either program, and no obviously economic
mineralization was intersected. The best gold results from each drill hole are
provided in Table 3.
 
15.0     SAMPLE PREPARATION, ANALYSES AND SECURITY
 
15.1     Soil Geochemistry Surveys
 
Soil samples collected in 2005 and 2007 were sent to Loring; they were dried,
sieved to -80 mesh, and then analyzed for gold by fire assay with an atomic
absorption finish. Swastika likewise sieved the 2006 samples to -80 mesh, and
then analyzed them for gold by fire assay with an atomic absorption finish.
 
15.2     Channel Samples and Drill Core
 
Grab and channel samples collected in 2006 were sent to Loring, crushed and
pulverized to -80 mesh, and then analyzed for gold by fire assay with an atomic
absorption finish. Samples were also subjected to a multi-element ICP scan.
Drill core samples collected in 2007 and 2008 were mostly sent to Swastika,
although some were sent to Loring. Those sent to Loring were treated as for the
channel samples. Swastika dries the samples, crushes them to 1/2 inch in a jaw
crusher and then to –10 mesh in a rolls crusher. The sample is split with a
Jones riffle, and 350 g of material is taken for analysis; the remainder (the
reject) is placed in a numbered plastic bag and stored. The 350 g sample is then
pulverized (85-95% passing 150 mesh) and homogenized, and is ready for assay.
Compressed air is used to clean the equipment between samples, and the rolls
crusher is also cleaned with a wire brush. Barren material is crushed between
sample batches. Gold is analyzed by fire assay. Swastika has a current
Certificate of Laboratory Proficiency from ISO. In addition to standards
submitted by Warrior, Swastika analyzed their own standards and blanks with
every batch of samples. Drill samples collected in 2008 were also subjected to
ICP analysis at Loring and assayed for base metals by atomic absorption at
Swastika. Loring’s and Swastika’s employees are independent from Warrior;
Warrior’s personnel are in no way involved in sample preparation and analysis.
 
It is GeoVector’s opinion that sample preparation and analytical procedures
undertaken on the McNeil project conform to industry standards.
Procedure/protocol deficiencies that existed early in the drilling program have
been corrected, and the protocols are likely to be further strengthened prior to
future exploration.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
16.0     DATA VERIFICATION
 
Warrior noted problems with repeatability of results from overlaps between the
2005 and 2006 soil sampling programs, as well as misplacing of samples and
sample results from the 2006 program. This was due to a procedural problem in
the Swastika Laboratory. Warrior attempted to correct this situation by sending
the 2006 pulps to Loring, but the sample shipment became contaminated. As a
result of this, “the results of the McNeil 2006 soil geochemistry program are
not without question” (Gibson, 2007a). As noted above, none of the soil
anomalies identified are from the 2006 sampling.
 
GeoVector closely examined all assay certificates from the various sampling
programs undertaken by Warrior: channel sampling, three campaigns of soil
sampling and drilling results from 2007 and 2008. GeoVector can confirm that the
analytical results referred to above are as reported by the laboratories.
GeoVector also examined the Ministry of Northern Development and Mines’ website
to verify the ownership of claims comprising the McNeil property.
 
GeoVector resampled selected intervals of Warrior’s core in three stages (see
below). Samples collected from the 2007 drill core were sent to TSL Laboratories
Inc. (TSL) in Saskatoon. TSL has an ISO/IEC Standard 17025 accreditation;
samples were analyzed for gold by fire assay with gravimetric finish and for 36
other elements using ICP-AES preceded by a partial digestion using Aqua Regia.
GeoVector also submitted blanks and standards. Eight samples from the 2008 drill
core were collected in 2009 and submitted to Activation Laboratories (Actlabs)
in Ancaster, Ontario. Actlabs also has an ISO/IEC Standard 17025 accreditation;
samples were analyzed for Au and Ag by fire assay with gravimetric finish, and
for Cu by four acid digestion followed by atomic absorption. GeoVector’s assay
certificates are provided in Appendix II. Samples were collected from the Isador
and the Weekly West holes-the holes from the Lightening Zone were covered by
snow at the time of sampling and were not accessible.
 
During the first stage of GeoVector sampling, 18 samples from several zones of
low grade mineralization in holes ISA-07-01 and ISA-07-04 were collected.
Samples were taken to correspond with the previous sample intervals of Warrior.
The correlation between Warrior assays and GeoVector assays was not very good,
nor was there a systematic bias in the results (i.e. Warrior results were not
consistently higher or lower than GeoVector results) between the two sets of
samples (Table 4). It was decided to conduct additional sampling because of the
discrepancies between the different sample results.
 
During the second stage of GeoVector sampling, 50 samples were collected from
holes ISA-07-02, ISA-07-03, ISA-07-04 and WW-07-01. Results were similar to the
first stage results, in that GeoVector’s sampling showed that there is gold
present in the drill holes, but the correlation between the Warrior results and
the GeoVector results is not very good (Table 5).
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
Results of the first two sampling programs are plotted in Figure 15. The figure
shows the weak correlation between the Warrior and GeoVector results, but also
shows the general lack of bias. Part of the weak correlation can be attributed
to the difficulty in obtaining consistent results for low grade mineralization,
but there at least four “problem” results, shown by the red oval in Figure 15.
These samples all returned more than 2 g/t Au from Warrior’s sampling, but less
than 0.5 g/t Au from GeoVector’s analyses. These samples are all from areas of
alteration with thin quartz veins-a possible explanation for the discrepancy is
that the quartz veins were over-represented during the original sampling, i.e.
that the samples collected were not representative. Similarly, GeoVector sample
103329 returned an assay of 4490 ppb Au from a sample interval where Warrior
obtained 2146 ppb Au (Table 5; Fig. 15). This discrepancy could also be due to a
sample which is not representative, or perhaps to inconsistent gold distribution
in the rock.
 
GeoVector collected eight samples from drill holes BE-08-01 and BE-08-02 (Table
6). Three samples (MN-3, 5 and 6) were taken in previously unsampled core, in
order to test the metal abundance of stringer sulphides with epidote±chlorite
alteration. These samples did not produce anomalous results. Samples MN-2 and
MN-7 were from quartz­chalcopyrite veins. These veins have a very inhomogeneous
distribution of chalcopyrite, and it was not expected that a GeoVector quarter
core sample would yield identical results to a Warrior half core sample. Both
samples had anomalous to significant gold and copper in both Warrior and
GeoVector samples—in one (MN-2), GeoVector’s numbers were higher, and in MN-7,
Warrior’s numbers were higher. The other three samples (MN-1, 4 and 8) were of
mafic volcanics cut by carbonate-pyrite stringers, and did not produce anomalous
results in either GeoVector’s or Warrior’s analyses.
 
GeoVector spent a day examining the geology of the property and confirming the
location of several features reported by Warrior. One claim post was noted in
its proper location, Collars of holes from three areas drilled by Warrior were
found, and several shafts and stripped areas (Weekly West, Weekly/Laporte,
Isador, Lightening) were visited. The presence of a basalt-dominated
stratigraphic succession was confirmed, and numerous ankerite-rich zones were
observed. Northwest-trending veins/alteration systems/dikes as previously
documented were seen, but east-west quartz veins, not previously prospected,
were also noted. Grab samples were collected in the Weekly/Laporte, Isador,
Lightening and Weekly West areas. Anomalous gold results were obtained from all
locations except Weekly West (Table 7).
 
 
 
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
Table 4: Results from GeoVector’s First Round of Check Assaying
Hole
Number
From
(m)
To
(m)
Length
(m)
Warrior
Sample
Warrior
Result
(ppb Au)
GeoVector
Sample
GeoVector
Result
(ppm Au)
ISA-07-01
5.50
6.50
1.00
591002
309
WV-1
1.34
ISA-07-01
6.50
7.50
1.00
591003
34
WV-2
<0.03
ISA-07-01
42.50
43.50
1.00
591009
202
WV-3
0.38
ISA-07-01
43.50
44.50
1.00
591010
1224
WV-4
1.17
ISA-07-01
44.50
45.50
1.00
591011
651
WV-5
1.06
ISA-07-01
45.50
46.50
1.00
591012
1838
WV-6
0.65
ISA-07-01
53.30
54.00
0.70
591019
343
WV-7
0.21
ISA-07-01
54.00
55.00
1.00
591020
1419
WV-8
0.38
ISA-07-01
55.00
56.00
1.00
591021
2709
WV-9
0.41
ISA-07-01
56.00
57.00
1.00
591022
1166
WV-10
0.62
ISA-07-01
57.00
58.00
1.00
591023
741
WV-11
0.17
ISA-07-01
58.00
58.90
0.90
591024
463
WV-12
<0.03
ISA-07-01
61.00
62.00
1.00
591028
0
WV-13
<0.03
ISA-07-01
62.00
63.00
1.00
591029
3
WV-14
<0.03
ISA-07-04
6.50
7.50
1.00
591076
81
WV-15
0.62
ISA-07-04
7.50
8.50
1.00
591077
2241
WV-16
0.27
ISA-07-04
8.50
9.50
1.00
591078
231
WV-17
0.21
ISA-07-04
9.50
10.50
1.00
591079
346
WV-18
0.51
Blank
         
WV-19
<0.03
Standard
         
WV-20
17.46

 
 
Table 5: Results from GeoVector’s Second Round of Check Assaying
Hole
Number
From
(m)
To
(m)
Length
(m)
Warrior
Sample
Warrior
Result
(ppb Au)
GeoVector
Sample
GeoVector
Result
(ppb Au)
ISA-07-02
7.00
8.00
1.00
591128
951
103301
1500
ISA-07-02
8.00
9.00
1.00
591129
26
103302
60
ISA-07-02
9.00
10.00
1.00
591130
nil
103303
10
ISA-07-02
10.00
11.00
1.00
591131
12
103304
<5
ISA-07-02
11.00
12.00
1.00
591132
58
103305
45
ISA-07-02
12.00
13.00
1.00
591133
nil
103306
20
ISA-07-02
13.00
14.00
1.00
591134
22
103307
470
ISA-07-02
14.00
15.00
1.00
591135
26
103308
10
ISA-07-02
27.65
28.50
0.85
591146
562
103309
110
ISA-07-02
28.50
29.50
1.00
591147
38
103310
75
ISA-07-02
29.50
30.40
0.90
591148
3
103311
35
ISA-07-02
30.40
31.50
1.10
591149
nil
103312
<5
ISA-07-02
31.50
32.30
0.80
591151
5
103313
5
ISA-07-02
32.30
33.00
0.70
591152
nil
103314
<5

 
 
 
 
42

--------------------------------------------------------------------------------

 

 
ISA-07-02
38.00
39.20
1.20
591158
202
103315
15
ISA-07-02
39.20
39.90
0.70
591159
1783
103316
90
ISA-07-03
8.50
9.50
1.00
27007
82
103317
140
ISA-07-03
9.50
10.50
1.00
27008
2362
103318
390
Standard
         
103319
8740
Blank
         
103320
15
ISA-07-03
10.50
11.50
1.00
27009
192
103321
370
ISA-07-03
11.50
12.50
1.00
27010
243
103322
100
ISA-07-03
12.50
13.50
1.00
27011
871
103323
1070
ISA-07-03
26.00
27.00
1.00
27017
363
103324
1250
ISA-07-03
27.00
28.00
1.00
27018
473
103325
340
ISA-07-03
28.00
29.00
1.00
27019
1317
103326
1120
ISA-07-03
29.00
30.00
1.00
27020
384
103327
160
ISA-07-03
30.00
31.00
1.00
27021
158
103328
930
ISA-07-03
31.00
32.00
1.00
27022
2146
103329
4490
ISA-07-03
32.00
33.00
1.00
27023
1584
103330
810
ISA-07-03
33.00
34.00
1.00
27024
1361
103331
480
ISA-07-03
34.00
35.00
1.00
27026
398
103332
250
ISA-07-03
35.00
36.00
1.00
27027
607
103333
60
ISA-07-03
36.00
36.70
0.70
27028
213
103334
200
ISA-07-03
36.70
37.40
0.70
27029
86
103335
170
ISA-07-04
12.50
13.50
1.00
591082
2225
103336
40
ISA-07-04
13.50
14.50
1.00
591083
62
103337
20
ISA-07-04
14.50
15.50
1.00
591084
446
103338
530
Standard
         
103339
8470
Blank
         
103340
20
ISA-07-04
15.50
16.50
1.00
591085
285
103341
410
ISA-07-04
16.50
17.50
1.00
591086
487
103342
990
ISA-07-04
17.50
18.50
1.00
591087
442
103343
670
ISA-07-04
18.50
19.50
1.00
591088
1114
103344
400
ISA-07-04
19.50
20.50
1.00
591089
0
103345
<5
WW-07-01
84.50
85.30
0.80
28427
0
103346
<5
WW-07-01
85.30
86.10
0.80
28428
21
103347
30
WW-07-01
86.10
86.80
0.70
28429
7
103348
<5
WW-07-01
86.80
87.80
1.00
28430
0l
103349
<5
WW-07-01
158.10
159.10
1.00
28451
14
103350
<5
WW-07-01
159.10
160.10
1.00
28452
0
103451
<5
WW-07-01
160.10
161.10
1.00
28453
0
103452
<5
WW-07-01
161.10
162.10
1.00
28454
3
103453
<5
WW-07-01
162.10
163.10
1.00
28455
7
103454
<5
Blank
         
103456
<5

 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic17.jpg]

 Figure 15: Comparison Between Warrior and GeoVector Sample Results
 
 
Table 6: Results from GeoVector’s Third Round of Check Assaying
Hole
Number
From
(m)
To (m)
Length
(m)
Warrior
Sample
Warrior
Result
(ppb Au)
Warrior
Result
(ppm Cu)
GeoVector Sample
GeoVector Result
(ppm Au)
GeoVector Result
(% Cu)
BE-08-01
233.65
234.65
1.00
27247
0
92
MN-1
<0.03
0.01
BE-08-02
204.50
204.90
0.40
E367758
1092
3820
MN-2
1.51
0.85
BE-08-02
206.49
207.00
0.51
-
-
-
MN-3
<0.03
0.003
BE-08-01
44.22
44.63
0.41
27234
3
57
MN-4
<0.03
0.002
BE-08-01
47.48
47.97
0.49
-
-
-
MN-5
<0.03
0.016
BE-08-02
116.84
117.84
1.00
-
-
-
MN-6
<0.03
0.025
BE-08-02
185.40
185.70
0.30
E367757
773
10200
MN-7
0.05
0.25
BE-08-01
108.60
109.30
0.70
27238
0
54
MN-8
<0.03
0.007

 
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
Table 7: Results from GeoVector’s Surface Sampling
Area
Easting
Northing
Sample
Gold Value (ppb)
Weekly/Laporte
510827
5332646
103457
<5
Weekly/Laporte
510827
5332646
103458
730
Weekly/Laporte
510902
5332695
103459
680
Isador
510691
5330439
103460
1100
Lightening
510372
5329730
103461
550
Lightening
510372
5329730
103462
130
Lightening
510372
5329730
103463
820
Weekly West
509355
5332865
103464
25
Standard
   
103465
8500
Blank
   
103466
5

 
In summary, GeoVector’s data verification operation has highlighted some
probable QA/QC issues and some areas where Warrior’s core sampling protocol
could be improved. While not being able to replicate every value obtained by
Warrior, GeoVector did show that there is gold mineralization present on the
property in the approximate amounts reported by Warrior.
 
17.0     ADJACENT PROPERTIES
 
No adjacent properties exist that are at the same level of exploration as the
McNeil property.
 
18.0     MINERAL PROCESSING AND METALLURGICAL TESTING
 
No mineral processing or metallurgical testing has been carried out to date on
material obtained from the property.
 
19.0     MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES
 
There are no mineral reserve or mineral resource estimates for the property.
 
20.0     OTHER RELEVANT DATA AND INFORMATION
 
No additional information or explanations are necessary to make the report
understandable.
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
21.0     INTERPRETATION AND CONCLUSIONS
 
Work to date by government and industry geologists on the McNeil property has
shown it to be underlain predominantly by tholeiitic basalt, a prospective rock
type when exploring for mesothermal gold deposits. More importantly, quartz
veins and iron carbonate alteration are abundant, and a number of significant
showings are known to occur, in spite of the sparse exposure on the property. A
significant gold grain in till anomaly occurs on the property, and broad-based
geochemical surveys by the Ontario Geological Survey have produced anomalies
that have never been explored (Fig. 8). Warrior’s soil geochemical survey has
also generated anomalies that are worth following up. Potential east-west
structures, not previously factored into exploration planning, are likely to be
important in the concentration of gold. Geological and magnetic information
define an east-trending stratigraphy, the distribution of which may be at least
partially controlled by structures.
 
Warrior’s geochemical and geophysical surveys cover a limited portion of the
property, but even so, Warrior has confirmed the presence of mineralization on
the property and demonstrated that the property is prospective. Warrior has also
shown that examples of previously unknown, near-surface gold mineralization can
still be found on the property.
 
Drilling of the Bullseye magnetic anomaly has discounted it as a possible
kimberlite target, but may have encountered the fringes of a VMS style
alteration pipe. The presence of pyrite-pyrrhotite±chalcopyrite stringers,
abundant calcite-epidote alteration, local chlorite stringers and local Cu-Au
anomalism are all consistent with this hypothesis. The abundance of altered
intrusions in the drill core is intriguing from the point of view of possibly
powering a hydrothermal system. The reason for the circular magnetic anomaly
remains unclear, as no hydrothermal magnetite was seen in drill core. The
magnetic anomaly is obviously due to strongly magnetic basalt, but the shape of
the anomaly is puzzling.
 
The geology, geochemistry, alteration and abundance of known mineralization all
point to a prospective property, which has new avenues to pursue, both in terms
of new concepts and new geochemical anomalies. It is also worth noting that
little modern exploration has been conducted on the property. It is clear that
further exploration of this property is justified.
 
22.0     RECOMMENDATIONS
 
While gold should remain as the focus of exploration on the McNeil property,
further work should take into account the possibility of discovering VMS
mineralization. GeoVector recommends that immediate work be concentrated on
re-evaluating the prospectivity of the property as a whole, rather than focusing
on any one particular zone of known mineralization. It is believed that such an
approach will likely produce numerous drill targets in areas of the property
that have not previously received much attention.
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
Additional interpretation and computer modelling of existing data would be very
useful. This exercise would include a detailed structural analysis of the
property. Such an analysis should include all available geological, geochemical
and magnetic information, and incorporate information from the Lidar survey,
airphotos and satellite imagery. The goal of the structural analysis would be to
obtain more confidence in the presence and location of the postulated east-west
structures. As has been previously suggested (Jensen, 2002; Kirkham, 2004),
GeoVector believes that these structures could be key features for the
localization of gold on the property. The objective of the overall data
interpretation would be to provide a preliminary prioritization of the different
parts of the property.
 
As discussed above, Warrior is obligated to construct a bridge south of Tom Fox
Lake in order to access this important area. It is also recommended that Warrior
survey in all possible drill holes (historical holes and Warrior’s holes) as
well as all existing trenches and shafts.
 
The entire McNeil property should be mapped, with an emphasis on collecting
structural data and understanding the distribution of alteration types. An
improved understanding of structure and alteration would enable more efficient
exploration to be conducted. Mapping might also shed light on the cause of the
Bullseye magnetic anomaly, and determine whether or not the abundant sulphide
stringers encountered in holes BE-08-01 and BE-08-02 are confined to that area
or occur throughout the property. If the stringers are areally restricted, then
the alteration pipe hypothesis is strengthened. Samples should be collected for
whole rock geochemistry during mapping, as part of an effort to test the VMS
potential of the property.
 
Additional soil sampling is recommended. The goals would be to remove all doubts
about the quality of the existing data, verify the anomalies shown in Figure 11,
and expand the areal coverage to encompass the entire property. Soils should be
analyzed for base metals as well as gold. It is not considered necessary to
create a physical grid for soil sampling-sample locations can be documented with
sufficient accuracy by GPS.
 
A program of till sampling is recommended. Property-wide till sampling and gold
grain analysis should be conducted to provide more detail on the diffuse anomaly
identified by the Ontario Geological Survey (Bajc, 1996).
 
An airborne magnetic/electromagnetic survey is recommended for the property.
Magnetic information is useful for deducing structures and in some instances
alteration signatures, while electromagnetic information is very useful for VMS
exploration. Consideration should also be given to a program of reconnaissance
IP. In particular, it is suggested that six 5 km long north-south lines be
surveyed in the main part of the property. All gold mineralization encountered
to date on the property contains associated pyrite ± chalcopyrite and so should
produce chargeability anomalies; associated quartz veins are likely to be
manifested as apparent resistivity highs, and graphite-bearing faults may appear
as apparent resistivity lows. One of the IP lines should cross the Bullseye
area. Detailed IP (2 km long north-south lines at 100 m line spacing) is
recommended
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
over the area of known gold mineralization in the southern part of the property,
from the Pit/L24W showings in the west to the Johns Mansville showing in the
east (Fig. 9).
 
Warrior should be ready to undertake mechanical stripping in areas of
geochemical anomalism or IP anomalies. Warrior’s experience would suggest that
the overburden is sufficiently thin that areas of mineralization can in some
instances be uncovered by stripping operations. If successful, stripping
provides valuable information prior to drilling.
 
The above activities would constitute a Phase 1 exploration program on the
McNeil property. The approximate cost of the proposed Phase 1 program is
provided in Table 8- the total is approximately $750,000.
 
Phase 2 exploration would consist of drilling the best structural, geophysical
and geochemical targets, and would be contingent upon success in Phase 1. It
might be beneficial to conduct detailed magnetic surveys over potential targets
to aid with the detailed siting of drill holes. It is difficult to predict the
cost of the Phase 2 program of magnetic surveying and drilling, as it is
dependent on the number of targets generated during Phase 1. However, it is
realistic to think that ten new gold targets might be generated, each of which
would require a small magnetic survey and 500 m of drilling. If a VMS target is
defined, a local ground electromagnetic/magnetic survey would be in order,
followed by 500 m of drilling. Phase 2 might cost on the order of $910,000
(Table 8).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
Table 8: Budget for McNeil Property, Phase 1 and Phase 2
Phase 1
 
Action
Cost
Data Interpretation/Computer Modelling/Structural Analysis
$ 20,000
Bridge Construction South of Tom Fox Lake
$ 25,000
Surveying
$ 10,000
Mapping (75 Man-days @ $750/man-day including logistics)
$ 56,250
Lithogeochemistry (250 samples @ $40/sample)
$ 10,000
Soil Sampling (Collection and Analysis of 3,000 samples @ $40/sample)
$120,000
Till Sampling (Collection and Analysis of 200 samples @ $100/sample)
$ 20,000
Airborne Magnetics/Electromagnetics (900 line km @ $150/km + $15,000
mobilization)
$150,000
Reconnaissance IP (Linecutting and Surveying of 30 line km @ $3,000/km)
$ 90,000
Detailed IP (Linecutting and Surveying of 75 line km @ $3,000/km)
$225,000
Mechanical Stripping
$ 25,000
Subtotal
$751,250
   
Phase 2
 
Detailed Magnetic Surveying, 10 grids
$ 75,000
Ground Electromagnetic/Magnetic survey, 1 grid
$ 10,000
Drilling (5,500 m @ $150/m including logging and core analysis)
$825,000
Subtotal
$910,000
   
Total Budget, Phase 1 and 2
$1,661,250

 
 
23.0     REFERENCES
 
Allard, M. 1988a. Geophysical Report, Magnetic and Electromagnetic VLF Surveys,
Kerr Addison Inc., McNeil Project, McNeil Township, February 1988. Assessment
Report, Kerr Addison Mines Ltd. (AFRI File No. 42A02NW0056), 7 p.
 
Allard, M. 1988b. Geophysical Report, Magnetic & Electromagnetic VLF Surveys,
Kerr Addison Inc., McNeil Project, McNeil Township, March 1988. Assessment
Report, Kerr Addison Mines Ltd. (AFRI File No. 42A02NW0056), 9 p.
 
Arnott, B.M. 1946. Report on Goldyke Mines Limited. Assessment Report, Goldyke
Mines Limited (not in AFRI reporting system), 10 p.
 
Bajc, A.F. 1996. Regional Distribution of Gold in Till in the Peterlong-Radisson
Area, Southern Abitibi Subprovince; Potential Exploration Targets. Ontario
Geological Survey Open File Report 5941, 57 p.
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
Bajc, A.F. and Crabtree, D.C. 2001. Results of Regional Till Sampling for
Kimberlite and Base Metal Indicator Minerals, Peterlong Lake-Radisson Lake Area,
northeastern Ontario. Ontario Geological Survey, Open File Report 6060, 65 p.
 
Bajc, A.F., Hamilton, S.F., Ayer, J. and Jensen, L.S. 1996. New Exploration
Targets in the Peterlong Lake-Radisson Lake Area, Southern Abitibi Subprovince;
Till, Lake Sediment and Lake Water Sampling Programs. Ontario Geological Survey
Open File Report 5941, 129 p.
 
Boissoneault, J.R. 1983. Geological Report on McNeil Township Property, Larder
Lake Mining Division, Ontario. Assessment Report, Argyle Ventures Inc. (AFRI
File No. 42A02NW0068), 12 p.
 
Dubé, B. and Gosselin, P. 2007. Greenstone-hosted quartz-carbonate vein
deposits. In Goodfellow, W.D., ed. Mineral Deposits of Canada: A Synthesis of
Major Deposit-Types, District Metallogeny, the Evolution of Geological
Provinces, and Exploration Methods. Geological Association of Canada, Mineral
Deposits Division, Special Publication No. 5, pp.49-73.
 
Dyer, W.S. 1936. Geology and ore deposits of the Matachewan-Kenogami Area.
Ontario Department of Mines Annual Report, v.44, part 2, pp.1-55.
 
Evelegh, F.J. 1982. Report on Magnetometer Survey, Bobjo Group of Claims, McNeil
Township, Larder Lake Mining Division, Province of Ontario. Assessment Report,
Johns-Manville Canada Inc. (AFRI File No. 42A02NW0079), 9 p.
 
Evelegh, F.J. 1983a. Report on Electromagnetic Survey, Bobjo Group of Claims,
McNeil Township, Larder Lake Mining Division, Province of Ontario. Assessment
Report, Johns-Manville Canada Inc. (AFRI File No. 42A02NW1151), 7 p.
 
Evelegh, F.J. 1983b. Report on Geophysical Surveys, Bobjo Group of Claims,
McNeil Township, Larder Lake Mining Division, Province of Ontario. Assessment
Report, Johns-Manville Canada Inc. (AFRI File No. 42A02NW0076), 5 p.
 
Evelegh, F.J. 1983c. Diamond Drill Logs. Assessment Report, Johns-Manville
Canada Inc. (AFRI File No. 42A02SW8431), 12 p.
 
Evelegh, F.J. 1985. Diamond Drill Logs. Assessment Report, Johns-Manville Canada
Inc. (AFRI File No. 42A02NW0071), 12 p.
 
Evelegh, F.J. 1986a. Diamond Drill Logs. Assessment Report, Johns-Manville
Canada Inc. (AFRI File No. 42A02NW0066), 9 p.
 
Evelegh, F.J. 1986b. Report on Geological Survey, Bobjo Group of Claims, McNeil
Township, Larder Lake Mining Division, Province of Ontario. Assessment Report,
Johns-Manville Canada Inc. (AFRI File No. 42A02NW0063), 12 p.
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
Fladgate. 2007. Drill Logs, Weekly West and Isadore Zones. Internal Warrior
Ventures Documents, Logging by Fladgate Exploration.
 
Franklin, J.M. 1993. Volcanic-associated Massive Sulphide Deposits. In Mineral
Deposit Modelling, R.V. Kirkham, W.D. Sinclair, R.I. Thorpe and J.M. Duke, eds.
Geological Association of Canada, Special Paper 40, pp.315-334.
 
Franklin, J.M., Gibson, H.L., Jonasson, I.R. and Galley, A.G. 2005. Volcanogenic
Massive Sulfide Deposits. Economic Geology 100th Anniversary Volume, pp.523-
560.
 
Fraser, R.J. 1987. Diamond Drill Logs. Assessment Report, Kerr Addison Mines
Ltd. (AFRI File No. 42A02NW0061), 40 p.
 
Galley, A. G. 1995. Target vectoring using lithogeochemistry: applications to
the exploration for volcanic-hosted massive sulphide deposits. Canadian
Institute of Mining and Metallurgy Bulletin, v.88, pp.15-27.
 
Galley, A.G., Hannington, M.D. and Jonasson, I.R. 2007. Volcanogenic Massive
Sulfide Deposits. In Goodfellow, W.D., ed. Mineral Deposits of Canada: A
Synthesis of Major Deposit-Types, District Metallogeny, the Evolution of
Geological Provinces, and Exploration Methods. Geological Association of Canada,
Mineral Deposits Division, Special Publication No. 5, pp.141-161.
 
Gibson, D.L. 2007a. Control Surveying, Gravity Surveying, Magnetic Surveying,
Soil Geochemistry, Mechanical Stripping and Power Washing, Prospecting and
Channel Sampling for Warrior Ventures Inc. Report Submitted for Assessment,
Warrior Ventures Inc., 53 p.
 
Gibson, D.L. 2007b. Warrior Ventures Inc. Promotional Document. Warrior Ventures
Inc. Internal Report, 24 p.
 
Gibson, H.L., Morton, R.L. and Hudak, G.J. 1999. Submarine volcanic processes,
deposits and environments favourable for the location of volcanic-associated
massive sulfide deposits. Reviews in Economic Geology, v.8, pp.13-51.
 
Goldyke Mines Limited. 1946. Prospectus. 3 p.
 
Greer, M. 1984. Geophysical Survey Report on the McNeil Property, McNeil
Township, Larder Lake Mining Division, District of Timiskaming, Ontario.
Assessment Report, Argyle Ventures Inc. (AFRI File No. 42A02NW0070), 15 p.
 
Guha, S. 2007. Drill Logs, Lightening Zone. Warrior Ventures Internal Reports.
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
Hodgson, C.J. 1993. Mesothermal lode-gold deposits. Geological Association of
Canada, Special Paper 40, pp.635-678.
 
Hopkins, P.E. 1925. Notes on gold in McNeil and other townships. Ontario
Department of Mines Annual Report, v.33, part 3, pp.37-40.
 
Jackson, S.L. and Fyon, J.A. 1991. The western Abitibi subprovince in Ontario.
In Geology of Ontario, Ontario Geological Survey Special Volume 4, pp. 405-482.
 
Jensen, L.S. 1992a. Project Unit 92-07. Geology of McNeil and Robertson
Townships, District of Timiskaming. In Summary of Fieldwork and Other
Activities, Ontario Geological Survey Miscellaneous Paper 160, pp.53-59.
 
Jensen, L.S. 1992b. Precambrian Geology, Geology and Mineral Potential of McNeil
and Robertson Townships, District of Timiskaming, Ontario. Ontario Geological
Survey Open File Map 204, scale 1:20,000.
 
Jensen, L.S. 2002. Precambrian Geology of McNeil, Robertson, Hincks and Cleaver
Townships. Ontario Geological Survey Open File Report 5931, 77 p.
 
Johns-Manville. 1981. Results of Surface Sampling, Bobjo Property. Assessment
Report, Johns-Manville Canada Incorporated (AFRI File No. 42A02NW0073), 7 p.
 
Kettles, K. 2008. Drill Logs, Holes BE-08-01 and BE-08-02. Warrior Ventures Inc.
Internal Report, 18 p.
 
Kirkham, R.V. 2004. A Preliminary Evaluation of the Tom Fox-Weekly Gold
Property, McNeil Township (42A/2W), Ontario. Assessment Report, OGL Ventures
Ltd. (AFRI File No. 42A02NW2003), 52 p.
 
Konovsky, P.R. 1983. Diamond Drill Logs. Assessment Report. (AFRI File No.
42A02NW0075), 6 p.
 
Konovsky, P.R. 1985. Diamond Drill Log. Assessment Report. (AFRI File No.
42A02NW0060), 5 p.
 
Konovsky, P.R. 1986. Diamond Drill Logs. Assessment Report. (AFRI File No.
42A02NW0065), 16 p.
 
Lowrie, D.A. 1990. Report on Geological Mapping and Diamond Drilling on the
Weekly Gold Mine Prospect ML314, McNeil Township, Ontario. Assessment Report,
Argyle Ventures Inc. (AFRI File No. 42A02NW0051), 52 p.
 
Lowrie, D.A. 1993. Report of Work Performed on Seven Claims Located in McNeil
Township, Larder Lake M.D., Ontario. Assessment Report, Argyle Ventures Inc. and
the Weekly Trust (AFRI File No. 42A02NW1152), 4 p.
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
Lowrie, D.A. and Hussey, J. 1993. Geophysical Report to be Applied as Part of a
Work Report for Assessment Work Purposes. Assessment Report, Argyle Ventures
Inc. and the Weekly Trust (AFRI File No. 42A02SW8432), 12 p.
 
ODM. 1975. Airborne Electromagnetic and Total Intensity Magnetic Survey, McNeil
Township, District of Timiskaming; by Questor Surveys Limited. Ontario Division
of Mines, Preliminary Map P.1015, Scale 1 inch to 1/4 mile.
 
Ontario Geological Survey. 2000a. Airborne Magnetic and Electromagnetic Surveys,
Kirkland Lake Area. Ontario Geological Survey Map 82 030, Scale 1:20,000.
 
Ontario Geological Survey. 2000b. Airborne Magnetic and Electromagnetic Surveys,
Kirkland Lake Area. Ontario Geological Survey Map 82 031, Scale 1:20,000.
 
Ontario Geological Survey. 2001. Airborne Magnetic and Electromagnetic Surveys,
Apparent Conductance and Electromagnetic Anomalies, Kirkland Lake Area. Ontario
Geological Survey Map 82 220, Scale 1:50,000.
 
Ontario Geological Survey. 2006. 1:250,000 Scale Bedrock Geology of Ontario.
Miscellaneous Release-Data (MRD) 126.
 
Poulsen, K.H., Robert, F. and Dubé, B. 2000. Geological classification of
Canadian gold deposits. Geological Survey of Canada Bulletin 540, 106 p.
 
Quesnel, T.J. and Watkins, J. 1988a. Diamond Drill Logs. Assessment Report, Kerr
Addison Mines Ltd. (AFRI File No. 42A02NW0054), 19 p.
 
Quesnel, T.J. and Watkins, J. 1988c. Diamond Drill Logs. Assessment Report, Kerr
Addison Mines Ltd. (AFRI File No. 42A02NW0057), 58 p.
 
Quesnel, T.J. and Watkins, J. 1988b. Diamond Drill Logs. Assessment Report, Kerr
Addison Mines Ltd. (AFRI File No. 42A02NW0059), 82 p.
 
Robert, F. 1997. A preliminary geological model for syenite-associated
disseminated gold deposits in the Abitibi belt, Ontario and Quebec. In Current
Research 1997-C, Geological Survey of Canada, pp. 201-210.
 
Sheedy, R. 1979. Technical Report on the King-Weekly Mining Claims, McNeil Twp,
District of Temiskimang. Assessment Report, Sylva Explorations Limited. (AFRI
File No. 42A02NW0083), 17 p.
 
Sheedy, R. 1979. Technical Report on the Group of Claims known as the Lew Weekly
Property, McNeil Twp. Assessment Report, Sylva Explorations Limited. (AFRI File
No. 42A02NW0080), 14 p.
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
Stewart, R.V. 1984. Geological Report on Tom Fox Lake Property in McNeil
Township, Larder Lake Mining Division, Ontario. Assessment Report, Argyle
Ventures Inc. (AFRI File No. 42A02NW0068), 15 p.
 
Stewart, R.V. 1985a. Manual Stripping, Tom Fox Lake Property in McNeil Township,
Larder Lake Mining Division, Ontario. Assessment Report, Argyle Ventures Inc.
(AFRI File No. 42A02NW0074), 15 p.
 
Stewart, R.V. 1985b. Geophysical and Geological Report on the Whitefish Lake
Property in McNeil Township, Larder Lake Mining Division, Ontario. Assessment
Report, Fairland Resources Limited (AFRI File No. 42A02NW0064), 10 p.
 
Stewart, R.V. 1987. Diamond Drill Logs. Assessment Report, Argyle Ventures Inc.
(AFRI File No. 42A02NW0067), 44 p.
 
Stewart, R.V. 1997. Report on an I.P. Electromagnetic Survey and Diamond
Drilling Program, McNeil Township, Ontario. Assessment Report, Oliver
Group/Canadian Zeolite Ltd. (AFRI File No. 42A02NW00142), 13 p.
 
Stewart, R.V. 1998. Report on a Geological Mapping & Line Cutting Program,
McNeil Township, Northern Ontario. Assessment Report, Oliver Group/Alda
Industries Ltd. (AFRI File No. 42A02NW2001), 8 p.
 
Weekly, L. 1980. Diamond Drill Logs. Assessment Report. (AFRI File No.
42A02NW0084), 9 p.
 
Weekly, L. 1981. Diamond Drill Logs. Assessment Report. (AFRI File No.
42A02NW0085), 12 p.
 
Weekly, L. 1982. Diamond Drill Logs. Assessment Report. (AFRI File No.
42A02NW0081), 8 p.
 
Weekly, L. 1983. Diamond Drill Log. Assessment Report. (AFRI File No.
42A02NW0078), 5 p.
 
Weekly, L. 1984a. Diamond Drill Log. Assessment Report. (AFRI File No.
42A02NW0069), 4 p.
 
Weekly, L. 1984b. Diamond Drill Log. Assessment Report. (AFRI File No.
42A02NW0072), 9 p.
 
Woolham, R.W. 1996. Report on an Induced Polarization Survey, McNeil Township
Properties, Timmins Area, Ontario. Assessment Report, Oliver Group/Canadian
Zeolite Ltd. (AFRI File No. 42A02NW00142), 10 p.
 
Zyla, T. 2007. Drill Logs, Lightening Zone. Internal Warrior Ventures Documents.
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
[amarok_graphic18.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
 
 
 
APPENDIX I: Certificates of Qualifications
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
I, Tom Setterfield, PhD, P.Geo. do hereby certify that:
 
1.
I am currently one of the principals of
GeoVector Management Inc.
Suite 312, 10 Green St.,
Ottawa, Ontario, K2J 3Z6

 
2.
I graduated with a BSc degree in Geology and Chemistry from Carleton University
in 1980. In addition, I have obtained an MSc in Geology from the University of
Western Ontario in 1984, and a PhD in Earth Sciences from the University of
Cambridge in 1991.

 
3.
I am a member of the Association of Professional Geoscientists of Ontario
(membership #0103).

 
4.
I have worked as a geologist for a total of 28 years since my graduation from
university.

 
5.
I have read the definition of “Qualified Person” set out in National Instrument
43-101 (“NI 43-101”) and certify that by reason of my education, affiliation
with a professional association (as defined in NI 43-101) and past relevant work
experience, I fulfill the requirements to be a “Qualified Person” for the
purposes of NI 43-101.

 
6.
I am responsible for sections 1 to 15 and 17 to 20 of the technical report
titled “Report on the McNeil Property, McNeil and Robertson Townships, NTS Map
Sheet 42A/02, Northeastern Ontario, for Warrior Ventures Inc” and dated 23/11/09
(the “Technical Report”), and partly responsible for section 16 and sections 21
to 24. I have not visited McNeil property.

 
7.
I have had no prior involvement with the property that is the subject of the
Technical Report nor with Warrior Ventures Inc.

 
8.
I am not aware of any material fact or material change with respect to the
subject matter of the Technical Report that is not reflected in the Technical
Report, the omission to disclose which makes the Technical Report misleading.

 
9.
I am independent of the issuer using the definition in Section 1.4 of National
Instrument 43-101.

 
10.
I have read National Instrument 43-101 and Form 43-101F1, and the Technical
Report has been prepared in compliance with that instrument and form.

 
11.
I consent to the filing of the Technical Report with any stock exchange and
other regulatory authority and any publication by them, including electronic
publication in the public company files on their websites accessible by the
public, of the Technical Report.

 
Dated this 23rd Day of November, 2009.
 
/s/ Tom Setterfield

--------------------------------------------------------------------------------

Tom Setterfield
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
I, Alan J. Sexton, P.Geo. do hereby certify that:
 
1.
I am currently one of the principals of
GeoVector Management Inc.
Suite 312, 10 Green St.,
Nepean, Ontario, K2J 3Z6

 
2.
I graduated with a degree in Bachelor of Science in Geology from St. Mary’s
University in 1982. In addition, I have obtained a Master of Science in Geology
from Acadia University in 1988.

 
3.
I am a member of the Association of Professional Geoscientists of Ontario
(membership #0563).

 
4.
I have worked as a geologist for a total of 26 years since my graduation from
university.

 
5.
I have read the definition of “qualified person” set out in National Instrument
43- 101 (“NI 43-101”) and certify that by reason of my education, affiliation
with a professional association (as defined in NI 43-101) and past relevant work
experience, I fulfill the requirements to be a “qualified person” for the
purposes of NI 43-101.

 
6.
I co-authored the technical report titled “Report on the McNeil Property, McNeil
and Robertson Townships, NTS Map Sheet 42A/02, Northeastern Ontario, for Warrior
Ventures Inc” and dated 23/11/09 (the “Technical Report”), with special emphasis
on sections 16 and 21 to 24. I examined core from the McNeil property between
January 17 and 19 and March 19 to 21, 2008, and visited the property on May 22,
2008.

 
7.
I have had no prior involvement with the property that is the subject of the
Technical Report nor with Warrior Ventures Inc.

 
8.
I am not aware of any material fact or material change with respect to the
subject matter of the Technical Report that is not reflected in the Technical
Report, the omission to disclose which makes the Technical Report misleading.

 
9.
I am independent of the issuer applying all of the tests in section 1.5 of
National Instrument 43-101.

 
10.
I have read National Instrument 43-101 and Form 43-101F1, and the Technical
Report has been prepared in compliance with that instrument and form.

 
11.
I consent to the filing of the Technical Report with any stock exchange and
other regulatory authority and any publication by them, including electronic
publication in the public company files on their websites accessible by the
public, of the Technical Report.

 
Dated this 23rd Day of November, 2009.
 
 
 

--------------------------------------------------------------------------------

Alan Sexton
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
I, Roman Tykajlo, P.Geo. do hereby certify that:
 
1.
I am currently one of the principals of
GeoVector Management Inc.
Suite 312, 10 Green St.,
Nepean, Ontario, K2J 3Z6

 
2.
I graduated with a BSc degree in Geology/Physics from Lakehead University in
1978.

 
3.
I am a member of the Association of Professional Geoscientists of Ontario
(membership #0685) and the Association of Professional Engineers, Geologists,
and Geophysicists of Alberta (membership #M37198).

 
4.
I have worked as a geophysicist for a total of 31 years since my graduation from
university.

 
5.
I have read the definition of “Qualified Person” set out in National Instrument
43-101 (“NI 43-101”) and certify that by reason of my education, affiliation
with a professional association (as defined in NI 43-101) and past relevant work
experience, I fulfill the requirements to be a “Qualified Person” for the
purposes of NI 43-101.

 
6.
I co-authored the technical report titled “Report on the McNeil Property, McNeil
and Robertson Townships, NTS Map Sheet 42A/02, Northeastern Ontario, for Warrior
Ventures Inc” and dated 23/11/09 (the “Technical Report”), with special emphasis
on sections 9.2 and 12.6.

 
7.
I have had no prior involvement with the property that is the subject of the
Technical Report nor with Warrior Ventures Inc.

 
8.
I am not aware of any material fact or material change with respect to the
subject matter of the Technical Report that is not reflected in the Technical
Report, the omission to disclose which makes the Technical Report misleading.

 
9.
I am independent of the issuer using the definition in Section 1.4 of National
Instrument 43-101.

 
10.
I have read National Instrument 43-101 and Form 43-101F1, and the Technical
Report has been prepared in compliance with that instrument and form.

 
11.
I consent to the filing of the Technical Report with any stock exchange and
other regulatory authority and any publication by them, including electronic
publication in the public company files on their websites accessible by the
public, of the Technical Report.

 
Dated this 23rd Day of November, 2009.
 
 

--------------------------------------------------------------------------------

Roman Tykajlo
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
APPENDIX II: Certificates of Analysis for GeoVector Samples
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic19.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[amarok_graphic20.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[amarok_graphic21.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 